EXHIBIT 10.88
EXECUTION COPY


DATED THIS 12TH DAY OF FEBRUARY 2015




Between




MICRON SEMICONDUCTOR ASIA PTE. LTD.
as Borrower


THE HONGKONG AND SHANGHAI BANKING CORPORATION LIMITED, SINGAPORE BRANCH
DBS BANK LTD.
ING BANK N.V., SINGAPORE BRANCH
STANDARD CHARTERED BANK
as Mandated Lead Arrangers


Oversea-Chinese Banking Corporation Limited
as Arranger


the financial institutions listed in schedule 1
as Original Lenders


THE HONGKONG AND SHANGHAI BANKING CORPORATION LIMITED, SINGAPORE BRANCH
as Facility Agent


THE HONGKONG AND SHANGHAI BANKING CORPORATION LIMITED, SINGAPORE BRANCH
as Security Agent


and


THE HONGKONG AND SHANGHAI BANKING CORPORATION LIMITED, SINGAPORE BRANCH
as Account Bank


US$750,000,000 FACILITY AGREEMENT



--------------------------------------------------------------------------------



[wonglogo.jpg]


WONGPARTNERSHIP LLP
12 Marina Boulevard Level 28
Marina Bay Financial Centre Tower 3
Singapore 018982
Tel: +65 6416 8000
Fax: +65 6532 5711 /+ 65 6532 5722
Email: contactus@wongpartnership.com
Website: http://www.wongpartnership.com


--------------------------------------------------------------------------------


TABLE OF CONTENTS
CLAUSE
HEADING
PAGE
 
 
 
1.
DEFINITIONS AND INTERPRETATION
1
2.
THE FACILITY
12
3.
PURPOSE
13
4.
CONDITIONS OF UTILISATION
14
5.
UTILISATION
14
6.
REPAYMENT
15
7.
PREPAYMENT AND CANCELLATION
16
8.
EARLY AMORTISATION EVENTS
18
9.
INTEREST
19
10.
INTEREST PERIODS
19
11.
CHANGES TO THE CALCULATION OF INTEREST
20
12.
FEES
21
13.
TAX GROSS-UP AND INDEMNITIES
22
14.
INCREASED COSTS
25
15.
OTHER INDEMNITIES
26
16.
MITIGATION BY THE LENDERS
27
17.
COSTS AND EXPENSES
27
18.
REPRESENTATIONS AND WARRANTIES
28
19.
INFORMATION UNDERTAKINGS
32
20.
PORTFOLIO TESTS
36
21.
GENERAL UNDERTAKINGS
36
22.
COLLECTION ACCOUNT
39
23.
EVENTS OF DEFAULT
42
24.
CHANGES TO THE LENDERS
44
25.
CHANGES TO THE BORROWER AND THE GUARANTOR
49
26.
ROLE OF THE FACILITY AGENT AND THE ARRANGERS
50
27.
CONDUCT OF BUSINESS BY THE FINANCE PARTIES
58
28.
SHARING AMONG THE FINANCE PARTIES
58
29.
PAYMENT MECHANICS
60
30.
SET-OFF
62
31.
NOTICES
62
32.
CALCULATIONS AND CERTIFICATES
64
33.
PARTIAL INVALIDITY
64
34.
REMEDIES AND WAIVERS
64
35.
AMENDMENTS AND WAIVERS
64


--------------------------------------------------------------------------------


36.
COUNTERPARTS
65
37.
GOVERNING LAW
65
38.
ENFORCEMENT
66
SCHEDULE 1
THE ORIGINAL LENDERS
67
SCHEDULE 2
FORM OF LENDER ACCESSION AGREEMENT
68
SCHEDULE 3
CONDITIONS PRECEDENT
69
SCHEDULE 4
UTILISATION REQUEST
72
SCHEDULE 5
FORM OF TRANSFER CERTIFICATE
73
SCHEDULE 6
TIMETABLES
75
SCHEDULE 7
ALLOCATION OF CASHFLOWS FOLLOWING AN EARLY AMORTISATION EVENT
76
SCHEDULE 8
MONTHLY REPORT
77







--------------------------------------------------------------------------------




THIS FACILITY AGREEMENT is made on 12 February 2015 (the "Agreement")


BETWEEN:


(1)
MICRON SEMICONDUCTOR ASIA PTE. LTD., Reg. No.: 199802941W (the "Borrower") a
company incorporated under the laws of Singapore, with its registered address at
1 North Coast Drive, Singapore 757432, as borrower;



(2)
THE HONGKONG AND SHANGHAI BANKING CORPORATION LIMITED, SINGAPORE BRANCH, DBS
BANK LTD., ING Bank N.v., SINGAPORE BRANCH, and standard chartered bank as
mandated lead arrangers and bookrunners (the "Mandated Lead Arrangers");



(3)
Oversea-Chinese Banking Corporation Limited as arranger (the "Arranger")



(4)
The Financial Institutions listed in Schedule 1 as original lenders (the
"Original Lenders");



(5)
THE HONGKONG AND SHANGHAI BANKING CORPORATION LIMITED, SINGAPORE BRANCH as
facility agent of the other Finance Parties (the "Facility Agent");



(6)
THE HONGKONG AND SHANGHAI BANKING CORPORATION LIMITED, SINGAPORE BRANCH as
security agent of the other Finance Parties (the "Security Agent"); and



(7)
THE HONGKONG AND SHANGHAI BANKING CORPORATION LIMITED, SINGAPORE BRANCH as
account bank (the "Account Bank").





IT IS AGREED as follows:


1.
DEFINITIONS AND INTERPRETATION



1.1
Definitions



In this Agreement:


"Affiliate" means, in relation to any person, a Subsidiary of that person or a
Holding Company of that person or any other Subsidiary of that Holding Company.


"Aging Report" has the meaning ascribed to it in Clause 19.5 (Due diligence and
audit).


"Approved Fund" means any person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by:


(a)
a Lender;



(b)
an Affiliate of a Lender; or



(c)
an entity or an Affiliate of an entity that administers or manages a Lender.



"Assignment of Receivables" means an assignment of the Receivables by the
Borrower in favour of the Security Agent.




--------------------------------------------------------------------------------




"Authorisation" means:


(a)
an authorisation, consent, approval, resolution, licence, exemption, filing,
notarisation, lodgement or registration; or



(b)
in relation to anything which will be fully or partly prohibited or restricted
by law or regulation if a Governmental Agency intervenes or acts in any way
within a specified period after lodgement, filing, registration or notification,
the expiry of that period without intervention or action.



"Availability Period" means the period from and including the date of this
Agreement to and including the date falling one Month before the Final Maturity
Date.


"Available Commitment" means a Lender's Commitment under the Facility minus:


(a)
the amount of its participation in any outstanding Loans under the Facility; and



(b)
in relation to any proposed Utilisation, the amount of its participation in any
Loans that are due to be made on or before the proposed Utilisation Date,



other than that Lender's participation in any Loans that are due to be repaid or
prepaid on or before the proposed Utilisation Date.


"Available Facility" means the aggregate for the time being of each Lender's
Available Commitment.


"Basel III" means:


(a)
the agreements on capital requirements, a leverage ratio and liquidity standards
contained in "Basel III: A global regulatory framework for more resilient banks
and banking systems", "Basel III: International framework for liquidity risk
measurement, standards and monitoring" and "Guidance for national authorities
operating the countercyclical capital buffer" published by the Basel Committee
on Banking Supervision in December 2010, each as amended, supplemented or
restated;



(b)
the rules for global systemically important banks contained in "Global
systemically important banks: assessment methodology and the additional loss
absorbency requirement - Rules text" published by the Basel Committee on Banking
Supervision in November 2011, as amended, supplemented or restated; and



(c)
any further guidance or standards published by the Basel Committee on Banking
Supervision relating to "Basel III".



"Break Costs" means the amount (if any), as determined by a Lender, by which:


(a)
the interest which that Lender should have received for the period from the date
of receipt of all or any part of its participation in a Loan or an Unpaid Sum to
the last day of the current Interest Period in respect of a Loan or that Unpaid
Sum, had the principal amount or Unpaid Sum received been paid on the last day
of that Interest Period,



exceeds:


(b)
the amount which that Lender would be able to obtain by placing an amount equal
to the principal amount or Unpaid Sum received by it on deposit with a leading
bank in the London




2

--------------------------------------------------------------------------------




interbank market for a period starting on the Business Day following receipt or
recovery and ending on the last day of the current Interest Period.


"Business Day" means:


(a)
in relation to any payments under the Finance Documents, a day (other than a
Saturday or Sunday or gazetted public holiday) on which commercial banks and the
relevant financial markets are open for general business in Singapore, Hong Kong
and New York;



(b)
for the purposes of the definition of Quotation Day, a day (other than a
Saturday or Sunday or gazetted public holiday) on which banks are open for
general business in London; and



(c)
in any other case, a day (other than a Saturday or Sunday or gazetted public
holiday) on which banks are open for general business in Singapore and Hong
Kong.



"Charged Assets" means the assets from time to time subject, or expressed to be
subject, to all or any of the Security created or expressed to be created
pursuant to any Security Document.


"Collection Account" means the account no. 260-787163-178 denominated in US
Dollars in the name of the Borrower maintained with the Account Bank.


"Code" means the US Internal Revenue Code of 1986.


"Commitment" means:


(a)
in relation to an Original Lender, the amount in US Dollars set opposite its
name under the heading "Commitment" in Schedule 1 (The Original Lenders) and the
amount of any other Commitment transferred to it under this Agreement; and



(b)
in relation to any other Lender, the amount in US Dollars of any Commitment
transferred to it under this Agreement,



(in each case) including any Increased Commitment, to the extent not cancelled,
reduced or transferred by it under this Agreement.


"CRD IV" means Directive 2013/36/EU of 26 June 2013 on access to the activity of
credit institutions and the prudential supervision of credit institutions and
investment firms, amending Directive 2002/87/EC and repealing Directive
2006/48/EC and 2006/49/EC.


"CRR" means Regulation (EU) no. 575/2013 of 26 June 2013 on prudential
requirements for credit institutions and investment firms and amending
regulation (EU) No. 648/2012.


"Debtor" means a party from whom any Receivable is owing.


"Default" means an Event of Default or any event or circumstance specified in
Clause 23 (Events of Default) which would (with the expiry of a grace period,
the giving of notice, the making of any determination under the Finance
Documents or any combination of any of the foregoing) be an Event of Default.





3

--------------------------------------------------------------------------------




"Early Amortisation Event" means any of the events or circumstances set out
below:


(a)
any representation or statement made or deemed to be made by the Borrower or the
Guarantor in the Finance Documents or any other document delivered by or on
behalf of the Borrower or the Guarantor under or in connection with any Finance
Document is or proves to have been incorrect or misleading in any material
respect when made or deemed to be made, save that no Early Amortisation Event
will occur if that misrepresentation or misstatement, or the circumstance giving
rise to it, is/are capable of remedy and is/are remedied within 30 Business Days
of the date on which the Facility Agent (acting on the instructions of the
Majority Lenders) notifies the Borrower of the occurrence of that Early
Amortisation Event;



(b)
more than 50 per cent. of the shares in the Borrower are not, or ceases to be,
directly or indirectly, owned by the Guarantor and/or any of its Affiliates
without the prior written consent of all the Lenders;



(c)
any Security Document or any guarantee or indemnity in any Finance Document is
not in full force and effect or any Security Document does not create in favour
of the Security Agent the Security which it is expressed to create fully
perfected and with the ranking and priority it is expressed to have;



(d)
any requirement of Clauses 22.3(a) or 22.8 (Access to Collection Account) is not
satisfied and (in the case of Clause 22.4 (Payments to the Collection Account))
within the grace period provided therein, save that no Early Amortisation Event
will occur under Clause 22.4(a) if:



(i)
(A) the failure to pay the Receivables into the Collection Account is caused by
administrative or technical error(s) and (B) such failure to pay the affected
Receivables into the Collection Account is remedied within seven (7) Business
Days thereof; or



(ii)
the Facility Agent (acting on the instructions of the Majority Lenders) is
satisfied (acting reasonably) that such failure to pay the Receivables into the
Collection Account is due to an occasional error and the Borrower has in place a
proper system and policy for the remittance of proceeds from such Receivables to
the Collection Account.



(e)
any provision of the Finance Documents (other than those referred to in Clause
23.1 (Non-payment) and 23.2 (Other obligations)) is not complied with, save that
no Early Amortisation Event will occur if such failure to comply is capable of
remedy and is remedied within 30 Business Days of the date on which the Facility
Agent notifies the Borrower of such failure to comply.



"Eligible Receivable" has the meaning ascribed to it in the Assignment of
Receivables.


"Event of Default" means any event or circumstance specified as such in Clause
23 (Events of Default).


"Facility" means the revolving credit facility made available under this
Agreement as described in Clause 2 (The Facility).


"Facility Office" means the office or offices notified by a Lender to the
Facility Agent in writing on or before the date it becomes a Lender (or,
following that date, by not less than five (5) Business Days' written notice) as
the office or offices through which it will perform its obligations under this
Agreement.



4

--------------------------------------------------------------------------------






"FATCA" means:


(a)
sections 1471 to 1474 of the Code or any associated regulations, instructions or
other official guidance, as amended from time to time;



(b)
any treaty, law, regulation, instruction or other official guidance enacted or
amended in any other jurisdiction, or relating to an intergovernmental agreement
between the US and any other jurisdiction, which (in either case) facilitates
the implementation of any law, regulation, instruction or other official
guidance referred to in paragraph (a) above;



(c)
any agreement pursuant to the implementation of any treaty, law, regulation,
instruction or other official guidance referred to in paragraphs (a) or (b)
above with the US Internal Revenue Service, the US government or any
governmental or taxation authority in any other jurisdiction; or



(d)
any treaty, law, regulation, instruction or other official guidance analogous to
paragraphs (a) or (b) enacted or amended in any other jurisdiction from time to
time, and any agreement pursuant to the implementation of any such treaty, law,
regulation, instruction or other official guidance with any governmental or
taxation authority in any jurisdiction.



"FATCA Application Date" means:


(a)
in relation to a "withholdable payment" described in section 1473(1)(A)(i) of
the Code (which relates to payments of interest and certain other payments from
sources within the US), 1 July 2014;



(b)
in relation to a "withholdable payment" described in section 1473(1)(A)(ii) of
the Code (which relates to "gross proceeds" from the disposition of property of
a type that can produce interest from sources within the US), 1 January 2017; or



(c)
in relation to a "passthru payment" described in section 1471(d)(7) of the Code
not falling within paragraphs (a) or (b) above, 1 January 2017,



or, in each case, such other date from which such payment may become subject to
a deduction or withholding required by FATCA as a result of any change in FATCA
after the date of this Agreement.


"FATCA Deduction" means a deduction or withholding from a payment under a
Finance Document required by FATCA.


"FATCA Exempt Party" means a Party that is entitled to receive payments free
from any FATCA Deduction.


"Fee Letter" means any letter or letters between a Finance Party and the
Borrower setting out, inter alia, any of the fees referred to in Clause 12
(Fees).


"Final Maturity Date" means 12 February 2020.


"Finance Document" means this Agreement, any Lender Accession Agreement, any
Security Document, any Fee Letter and any other document designated as such by
the Facility Agent and the Borrower.





5

--------------------------------------------------------------------------------




"Finance Party" means the Facility Agent, the Security Agent, a Mandated Lead
Arranger, the Arranger or a Lender.


"Financial Indebtedness" means, with respect to any person, without double
counting, any obligation (other than non-recourse obligations) of that person
for borrowed moneys and any obligation evidenced by bonds, debentures, notes or
other similar instruments.


"GAAP" means generally accepted accounting principles, standards and practices
in the jurisdiction of incorporation of the Borrower or (as the case may be) the
Guarantor.


"Governmental Agency" means any government or any governmental agency,
semi-governmental or judicial entity or authority (including, without
limitation, any stock exchange or any self-regulatory organisation established
under any law or regulation).


"Guarantor" means Micron Technology, Inc., a corporation incorporated under the
laws of the State of Delaware, with its registered address at 100 West Tenth
Street, City of Wilmington, County of New Castle, State of Delaware, United
States of America.


"Guaranty" means the guaranty executed or to be executed by the Guarantor in
favour of the Security Agent guaranteeing the Borrower's obligations under the
Finance Documents.


"Holding Company" means, in relation to an entity, any other entity in respect
of which it is a Subsidiary.


"Increased Commitments" has the meaning ascribed to it in under Clause 2.2(a)
(Option to increase).


"Indirect Tax" means any goods and services tax, consumption tax, value added
tax or any tax of a similar nature.


"Interest Period" means, in relation to a Loan, each period determined in
accordance with Clause 10 (Interest Periods) and, in relation to an Unpaid Sum,
each period determined in accordance with Clause 9.3 (Default interest).


"Interpolated Rate" means, in relation to LIBOR for any Loan, the rate which
results from interpolating on a linear basis between:


(a)
the applicable Screen Rate for the longest period (for which that Screen Rate is
available) which is less than the Interest Period of that Loan; and



(b)
the applicable Screen Rate for the shortest period (for which that Screen Rate
is available) which exceeds the Interest Period of that Loan,



each as of the Specified Time on the Quotation Day for the currency of that
Loan.


"Lender" means:


(a)
any Original Lender; and



(b)
any bank, financial institution, trust fund or other entity which has become a
Party in accordance with Clause 24 (Changes to the Lenders),



which in each case, has not ceased to be a Party in accordance with the terms of
this Agreement.





6

--------------------------------------------------------------------------------




"Lender Accession Agreement" means the document substantially in the form set
out in Schedule 2 (Form of Lender Accession Agreement).


"Liabilities" means all present and future moneys, debts and liabilities due,
owing or incurred by the Borrower and the Guarantor to the Finance Parties under
or in connection with the Finance Documents (in each case, whether alone or
jointly, or jointly and severally, with any other person, whether actually or
contingently and whether as principal, surety or otherwise).


"LIBOR" means, in relation to the Loan or any Unpaid Sum:


(a)
the applicable Screen Rate as of the Specified Time on the Quotation Day for the
offering of deposits in US Dollars and for a period comparable to the Interest
Period for the Loan or (as the case may be) such Unpaid Sum; or



(b)
(if a Screen Rate is available for US Dollars but is not available for the
Interest Period of the Loan or (as the case may be) such Unpaid Sum (provided
that a Screen Rate is available for both a period longer and a period shorter
than the Interest Period for the Loan or (as the case may be) such Unpaid Sum))
the Interpolated Rate; or



(if no Screen Rate is available for US Dollars or if no Screen Rate is available
for both a period longer and a period shorter than the Interest Period for the
Loan or (as the case may be) such Unpaid Sum) the arithmetic mean of the rates
(rounded upwards to four decimal places) quoted by the Reference Banks to
leading banks in the London interbank market (as supplied to the Facility Agent
at its request).


"Loan" means a loan made or to be made under the Facility or the principal
amount outstanding for the time being of that loan.


"Majority Lenders" means:


(a)
if there are no Loans then outstanding, a Lender or Lenders whose Commitments
aggregate more than 50 per cent. of the Total Commitments (or, if the Total
Commitments have been reduced to zero, aggregated more than 50 per cent. of the
Total Commitments immediately prior to the reduction); or



(b)
at any other time, a Lender or Lenders whose participations in the Loans then
outstanding aggregate more than 50 per cent. of the Loans then outstanding.



"Margin" means:


(a)
(if the amount of the Available Facility is less than 33.33 per cent. of the
amount of the Total Commitments) 2.25 per cent. per annum.;



(b)
(if the amount of the Available Facility is more than or equal to 33.33 per
cent. of the amount of the Total Commitments, but less than 66.66 per cent. of
the amount of the Total Commitments) 2.00 per cent. per annum; or



(c)
(if the amount of the Available Facility is at least 66.66 per cent. of the
amount of the Total Commitments) 1.75per cent. per annum.



"Material Adverse Effect" means a material adverse effect on the operations,
assets, prospects, business or condition (financial or otherwise) of the
Borrower.


"Month" means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:



7

--------------------------------------------------------------------------------






(a)
if the numerically corresponding day is not a Business Day, that period shall
end on the next Business Day in that calendar month in which that period is to
end if there is one, or if there is not, on the immediately preceding Business
Day; and



(b)
if there is no numerically corresponding day in the calendar month in which that
period is to end, that period shall end on the last Business Day in that
calendar month.



The above rules will only apply to the last Month of any period.


"Monthly Report" has the meaning ascribed to it in Clause 19.6 (Monthly
Reports).


"Obligor" has the meaning ascribed to it in Clause 26.25 (Data Protection).


"Original Financial Statements" means the audited consolidated financial
statements of the Guarantor and the audited financial statements of the
Borrower, in each case for the financial year ended 2013.


"Party" means a party to this Agreement.


"Personal Data" means data, whether true or not, about an individual who can be
identified from that data or from that data and other information to which the
Finance Parties, their respective agents and/or authorised service providers,
and/or (as the case may be) the relevant third parties have or are likely to
have access.


"Portfolio Tests" means the tests described in Clause 20 (Portfolio Tests).


"Purchase Contracts" means all contracts from time to time entered into by the
Borrower with any Debtor for the sale or other disposal of goods by the
Borrower.


"Quotation Day" means, in relation to any period for which an interest rate is
to be determined, two (2) Business Days before the first day of that period.


"Receivables" means all receivables from time to time arising from or in
connection with the sale of goods by the Borrower (whether owing to the Borrower
under or pursuant to the Purchase Contracts or otherwise).


"Reference Banks" means the principal London offices of BNP Paribas SA, The Bank
of Tokyo-Mitsubishi UFJ, Ltd. and Standard Chartered Bank (in each case, for so
long as they remain Lenders) or such other banks as may be appointed by the
Facility Agent in consultation with the Borrower.


"Repeating Representations" means each of the representations set out in Clauses
18.1 (Status), 18.2 (Binding obligations), 18.3 (Non-conflict with other
obligations), 18.4 (Power and authority), 18.5 (Validity and admissibility in
evidence), 18.6 (Governing law and enforcement), 18.7(a), 18.8(a), 18.8(d) (No
misleading information), 18.10 (Pari passu ranking), 18.16 (Public Records),
18.17 (Sanctions), 18.18 (Anti-Money Laundering), and 18.19 (Anti-Corruption /
Anti-Bribery).


"Rollover Loan" means one or more Loans:


(a)
made or to be made on the same day that one or more maturing Loans made is or
are due to be repaid;




8

--------------------------------------------------------------------------------






(a)
the aggregate amount of which is equal to or less than the maturing Loan(s); and



(b)
made or to be made to the Borrower for the purpose of refinancing the maturing
Loan(s).



"S$" means Singapore dollars.


"Screen Rate" means the rate per annum for the relevant period displayed on the
page "LIBOR01" of the Reuters Service Screen. If the agreed page is replaced or
service ceases to be available, the Facility Agent may specify another page or
service displaying the appropriate rate after consultation with the Borrower and
all the Lenders.


"Security" means a mortgage, charge, pledge, lien or other security interest
securing any obligation of any person or any other agreement or arrangement
having a similar effect.


"Security Agency Deed" means the security agency deed between the Borrower, the
Guarantor and the Finance Parties.


"Security Documents" means the Assignment of Receivables, the Guaranty, the
Security Agency Deed and any other security or other document that may at any
time be given as security, guarantee or assurance for any of the Liabilities
pursuant to or in connection with any Finance Document.


"Specified Time" means a time determined in accordance with Schedule 6
(Timetables).


"Subsidiary" means:


(a)
a subsidiary within the meaning of section 5 of the Companies Act (Chapter 50 of
Singapore); or



(b)
in relation to any company, corporation, trust, fund, or other entity (whether
or not a body corporate), a company, corporation, trust, fund, or other entity
(whether or not a body corporate):



(i)
which is controlled, directly or indirectly, by the first-mentioned company,
corporation, trust, fund, or other entity (whether or not a body corporate);



(ii)
more than half the issued share capital (if it has an issued share capital) of
which is beneficially owned, directly or indirectly by the first mentioned
company, corporation, trust, fund, or other entity (whether or not a body
corporate); or



(iii)
which is a Subsidiary of another Subsidiary of the first-mentioned company,
corporation, trust, fund, or other entity (whether or not a body corporate), and
for this purpose, a company, corporation, trust, fund, or other entity (whether
or not a body corporate) shall be treated as being controlled by another if that
other company, corporation, trust, fund, or other entity (whether or not a body
corporate) is able (whether through ownership of shares or otherwise) to direct
its affairs and/or to control the composition of its board of directors or
equivalent body (whether or not it actually exercises such control).



"Tax" means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).





9

--------------------------------------------------------------------------------




"Total Adjusted Net Eligible Receivables" has the meaning ascribed to it in
Schedule 8 (Monthly Report).


"Total Net Eligible Receivables" has the meaning ascribed to it in Schedule 8
(Monthly Report).


"Total Commitments" means the aggregate of the Commitments, being US$750,000,000
at the date of this Agreement, and the Increased Commitments (if any).


"Transaction Security" means the Security created or expressed to be created in
favour of the Security Agent pursuant to the Security Documents.


"Transfer Certificate" means a certificate substantially in the form set out in
Schedule 5 (Form of Transfer Certificate) or any other form agreed between the
Facility Agent and the Borrower.


"Transfer Date" means, in relation to a transfer, the later of:


(a)
the proposed Transfer Date specified in the Transfer Certificate; and



(b)
the date on which the Facility Agent executes the Transfer Certificate.



"Unpaid Sum" means any sum due and payable but unpaid by the Borrower or (as the
case may be) the Guarantor under the Finance Documents.


"US" means the United States of America.


"US Dollars" or "US$" means United States dollars.


"Utilisation" means a utilisation of the Facility.


"Utilisation Date" means the date of a Utilisation, being the date on which the
relevant Loan is to be made.


"Utilisation Request" means a notice substantially in the form set out in
Schedule 4 (Utilisation Request).


1.2
Construction



(a)
Unless a contrary indication appears, any reference in this Agreement to:



(i)
any "Mandated Lead Arranger", the "Arranger", the "Borrower", the "Facility
Agent", any "Finance Party", the "Guarantor", any "Lender", any "Party" or the
"Security Agent" shall be construed so as to include its successors in title,
permitted assigns and permitted transferees;



(ii)
"assets" includes present and future businesses, properties, assets, revenues
and rights of every description;



(iii)
"consent" also includes an approval, authorisation, exemption, filing, licence,
order, permission, recording or registration (and references to obtaining
consents shall be construed accordingly);



(iv)
"disposal" includes any sale, assignment, exchange, transfer, concession, loan,
lease, surrender of lease, licence, reservation, waiver, compromise, release of
security, dealing with or the granting of any option or right or interest
whatsoever




10

--------------------------------------------------------------------------------




or any agreement for any of the same and "dispose" means to make a disposal, and
"acquisition" and "acquire" shall be construed mutatis mutandis;


(v)
a "Finance Document" or any other agreement or instrument is a reference to that
Finance Document or other agreement or instrument as amended, novated,
supplemented, extended, restated (however fundamentally and whether or not more
onerous) or replaced and includes any change in the purpose of, any extension of
or any increase in any facility or the addition of any new facility under any
Finance Document or other agreement or instrument;



(vi)
"indebtedness" includes any obligation (whether incurred as principal or as
surety) for the payment or repayment of money, whether present or future, actual
or contingent;



(vii)
a "law" includes common or customary law and any constitution, decree, judgment,
legislation, order, ordinance, regulation, statute, treaty or other legislative
measure, in each case of any jurisdiction whatsoever (and "lawful" and
"unlawful" shall be construed accordingly);



(viii)
any "obligation" of any person under any Finance Document or any other agreement
or document shall be construed as a reference to an obligation expressed to be
assumed by or imposed on it under such Finance Document or, as the case may be,
that other agreement or document (and "due", "owing", "payable" and "receivable"
shall be similarly construed);



(ix)
a "person" includes any person, firm, company, corporation, government, state or
agency of a state or any association, trust or partnership (whether or not
having separate legal personality) or two or more of the foregoing;



(x)
a "regulation" includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law) of any governmental,
intergovernmental or supranational body, agency, department or regulatory,
self-regulatory or other authority or organisation;



(xi)
"shares" or "share capital" includes equivalent ownership interests (and
"shareholder" and similar expressions shall be construed accordingly);



(xii)
the "winding-up" of a person also includes the amalgamation, reconstruction,
reorganisation, administration, judicial management, dissolution or liquidation
of that person, and any equivalent or analogous procedure under the law of any
jurisdiction in which that person is incorporated, domiciled or resident or
carries on business or has assets;



(xiii)
a provision of law is a reference to that provision as amended or re-enacted;
and



(xiv)
a time of day is a reference to Singapore time unless otherwise stated.



(b)
Clause and Schedule headings are for ease of reference only.




11

--------------------------------------------------------------------------------






(c)
Unless a contrary indication appears, a term used in any other Finance Document
or in any notice given under or in connection with any Finance Document has the
same meaning in that Finance Document or notice as in this Agreement.



(d)
A Default (including an Event of Default) and an Early Amortisation Event is
"continuing" if they have not been remedied or waived.



1.3
Third Party Rights



(a)
Unless expressly provided to the contrary in this Agreement, a person who is not
a Party has no right under the Contracts (Rights of Third Parties) Act (Chapter
53B of Singapore) to enforce or to enjoy the benefit of any term of this
Agreement.



(b)
Notwithstanding any terms of this Agreement the consent of any third party is
not required for any variation (including any release or compromise of any
liability under) or termination of this Agreement.





2.
THE FACILITY



2.1
The Facility



Subject to the terms of this Agreement the Lenders agree to make available to
the Borrower a revolving credit facility in US Dollars in an aggregate amount
equal to the lower of (i) the Total Commitments and (ii) the amount equivalent
to the Total Adjusted Net Eligible Receivables as determined from time to time
pursuant to Clause 20.1 (Maximum Advance Ratio).


2.2
Option to increase



(a)
Subject to Clause 2.2(d) below, the Borrower may, by giving prior notice to the
Facility Agent (which notice shall be given on the earlier of (i) the date
falling 30 days before such proposed increase and (ii) the date falling 60 days
before the last day of the Availability Period), request that the Total
Commitments be increased in an amount requested by the Borrower (the "Increased
Commitments") and further, to provide the opportunity to each existing Lender to
take up a rateable share of the Increased Commitments.



(b)
Notwithstanding any other provision of this Clause 2.2, the Lenders shall have
the sole and absolute discretion whether or not to agree to such increase in the
Total Commitments.



(c)
(If so agreed by the Lender(s)) the Increased Commitments will be assumed by one
or more of such Lender(s) which has confirmed its willingness to assume its part
of the Increased Commitments which it is to assume. Notwithstanding any other
provision of this Clause 2.2, none of the Lenders shall have any obligation to
agree to assume any part of the Increased Commitments.



(d)
If any of the existing Lenders does not agree to assume any of its share of the
Increased Commitments, the Borrower shall then be entitled to invite other banks
and financial institutions to assume such part of the Increased Commitments not
assumed by the existing Lender(s), Provided That (i) each such bank and
financial institution shall become a Lender on the Accession Date which shall be
on the last day of an Interest Period (as stated in its Lender Accession
Agreement) if it delivers to the Facility Agent a Lender Accession Agreement and
the Finance Party Accession Deed (as defined in the Security Agency Deed) and,
on the Accession Date, pay to the Facility Agent (for its own account) an
administrative




12

--------------------------------------------------------------------------------




fee of US$5,000 and (ii) such accession shall be subject to the compliance of
such "know your customer" or other similar procedures as may be necessary to be
undertaken by the Facility Agent on such new Lender(s).


(e)
The Total Commitments may be increased subject to the following conditions:



(i)
no Default or Early Amortisation Event has occurred on the date of the notice
referred to in paragraph (a) above or on the date the increase is proposed to
take effect; and



(ii)
the Lenders are satisfied that the Borrower is in compliance with the Maximum
Advance Ratio after taking into account such increase.



(f)
Any increase in the Total Commitments pursuant to the Increased Commitments
shall be made on the same terms and conditions as the existing Commitments.



The provisions of Clause 4.2 (Further conditions precedent) will not apply in
respect of any Utilisation Request issued by the Borrower pursuant to Clause
6.1(b) for the purposes of requesting a Loan on the Accession Date solely as a
result of any Increased Commitments effected pursuant to Clause 2.2(d) where the
amount of the proposed Loan is not more than the amount of the maturing Loan.


2.3
Finance Parties' rights and obligations



(a)
The obligations of each Finance Party under the Finance Documents are several.
Failure by a Finance Party to perform its obligations under the Finance
Documents does not affect the obligations of any other Party under the Finance
Documents. No Finance Party is responsible for the obligations of any other
Finance Party under the Finance Documents.



(b)
The rights of each Finance Party under or in connection with the Finance
Documents are separate and independent rights and any debt arising under the
Finance Documents to a Finance Party from the Borrower or the Guarantor shall be
a separate and independent debt.



(c)
A Finance Party may, except as otherwise stated in the Finance Documents,
separately enforce its rights under the Finance Documents.





3.
PURPOSE



3.1
Purpose



The Borrower shall apply all amounts borrowed by it under the Facility towards
the general corporate purposes of the Borrower.


3.2
Monitoring



No Finance Party is bound to monitor or verify the application of any amount
borrowed pursuant to this Agreement.







13

--------------------------------------------------------------------------------




4.
CONDITIONS OF UTILISATION



4.1
Initial conditions precedent



Each of the Lenders authorises (but does not require) the Facility Agent to give
conditions precedent notifications. The Facility Agent shall not be liable for
any damages, costs or losses whatsoever as a result of giving such
notifications. The Borrower may not deliver a Utilisation Request unless the
Facility Agent has received all of the documents listed in and appearing to
comply with the requirements of Schedule 3 (Conditions Precedent). The Facility
Agent shall notify the Borrower and the Lenders promptly upon being so
satisfied.


4.2
Further conditions precedent



The Lenders will only be obliged to comply with Clause 5.4 (Lenders'
participation) if the Lenders are satisfied (acting reasonably) that:


(a)
on the date of the Utilisation Request and on the proposed Utilisation Date, no
Default under Clause 23 (Events of Default) or Early Amortisation Event has
occurred or would result from the proposed Loan;



(b)
on the date of the Utilisation Request and on the proposed Utilisation Date, the
Repeating Representations are true and correct in all respects;



(c)
since the date of this Agreement, in the opinion of the Facility Agent (acting
on the instructions of the Majority Lenders), no event or circumstance has
occurred which has a Material Adverse Effect; and



(d)
the date of the Utilisation Request (apart from the first Utilisation Request
made under this Agreement) shall not be later than 49 days from the most recent
Monthly Report delivered pursuant to Clause 19.6 (Monthly Reports).



4.3
Maximum number of Loans



The Borrower may not deliver a Utilisation Request if as a result of the
proposed Utilisation more than five (5) Loans will be outstanding.




5.
UTILISATION



5.1
Delivery of a Utilisation Request



The Borrower may utilise the Facility by delivery to the Facility Agent of a
duly completed Utilisation Request not later than the Specified Time.


5.2
Completion of a Utilisation Request



(a)
The Utilisation Request is irrevocable and will not be regarded as having been
duly completed unless:



(i)
the proposed Utilisation Date is a Business Day within the Availability Period;



(ii)
the currency and amount of the Utilisation comply with Clause 5.3 (Currency and
amount);



(iii)
the proposed Interest Period complies with Clause 10 (Interest Periods); and




14

--------------------------------------------------------------------------------






(iv)
it specifies the account and bank (which must be in Singapore) to which the
proceeds of the Utilisation (in the case of the first Loan, excluding the amount
equal to the interest payable in respect of that Loan) are to be credited.



(b)
Only one Loan may be requested in each Utilisation Request.



5.3
Currency and amount



(a)
The currency specified in the Utilisation Request must be US Dollars.



(b)
Subject always to Clause 6.2 (Reborrowing), the amount of each proposed Loan
(including each Rollover Loan):



(i)
must not exceed the Available Facility; and



(ii)
when aggregated with all other Loans then outstanding and the amount of all
other Loans that are due to be made on or before the proposed Utilisation Date,
must not exceed the lower of (i) the Total Commitments and (ii) the Total
Adjusted Net Eligible Receivables indicated in the most recent Monthly Report
received by the Facility Agent (the "Threshold Amount").



5.4
Lenders' participation



(a)
If the conditions set out in this Agreement have been met, each Lender shall
make its participation in each Loan available by the relevant Utilisation Date
through its Facility Office.



(b)
The amount of each Lender's participation in each Loan will be equal to the
proportion borne by its Available Commitment to the Available Facility
immediately prior to making that Loan.



(c)
The Facility Agent shall notify each Lender of the amount of each Loan and the
amount of its participation in that Loan by the Specified Time.





6.
REPAYMENT



6.1
Repayment of Loans



(a)
Subject to Clause 6.1(b), the Borrower shall repay each Loan on the last day of
its Interest Period.



(b)
If a Loan is not repaid on the last day of its Interest Period, and the Facility
Agent has not prior to the date falling three (3) Business Days before the last
day of such Interest Period received a Utilisation Request for a Loan to be made
on the last day of such Interest Period, the Facility Agent shall deem itself to
have received such a Utilisation Request for a Rollover Loan on the same terms,
mutatis mutandis, as the Utilisation Request for the maturing Loan (but so that
the amount of such Rollover Loan shall be subject to Clause 5.3(b)), and all
Parties agree and acknowledge that the Facility Agent may proceed on the basis
that such Rollover Loan is to be made available to the Borrower. For the
avoidance of doubt, other than the provisions of Clause 5.3 (Currency and
amount), satisfaction of the conditions set out in Clause 4 (Conditions of
Utilisation) (including Clause 4.2(b)) is not required for the making of the
Rollover Loans.






15

--------------------------------------------------------------------------------




If, the amount of such proposed Rollover Loan exceeds the Threshold Amount, the
Borrower shall be required to pay an amount in cash equal to such amount which
is in excess of the Threshold Amount, and the balance amount shall be the amount
of the Rollover Loan.


In the event that there are Increased Commitments effected pursuant to Clause
2.2 (Option to increase), the Borrower shall be required to issue a new
Utilisation Request for the purposes of making a Loan on the Accession Date (and
no Rollover Loan shall be deemed to have been made).


(c)
The Borrower shall repay the Loans and all amounts outstanding under the Finance
Documents in full on the Final Maturity Date.



6.2
Reborrowing



Without prejudice to the Borrower's obligation under Clause 6.1 above, if one or
more Rollover Loans are to be made available to the Borrower, on the same day
that a maturing Loan is due to be repaid by the Borrower and, in whole or in
part for the purpose of refinancing the maturing Loan, the aggregate amount of
the Rollover Loans shall be treated as if applied in or towards repayment of the
maturing Loan so that:


(a)
if the amount of the maturing Loan exceeds the aggregate amount of the Rollover
Loans:



(i)
the Borrower will only be required to pay an amount in cash equal to that
excess; and



(ii)
each Lender's participation (if any) in the Rollover Loans shall be treated as
having been made available and applied by the Borrower in or towards repayment
of that Lender's participation (if any) in the maturing Loan and that Lender
will not be required to make its participation in the Rollover Loans available
in cash; or



(b)
if the amount of the maturing Loan is equal to or less than the aggregate amount
of the Rollover Loans:



(i)
the Borrower will not be required to make any payment in cash; and



(ii)
each Lender will be required to make its participation in the Rollover Loans
available in cash only to the extent that its participation (if any) in the
Rollover Loans exceeds that Lender's participation (if any) in the maturing Loan
and the remainder of that Lender's participation in the Rollover Loans shall be
treated as having been made available and applied by the Borrower in or towards
repayment of that Lender's participation in the maturing Loan.






16

--------------------------------------------------------------------------------






7.
PREPAYMENT AND CANCELLATION



7.1
Illegality



If, at any time, it is or will become unlawful in any applicable jurisdiction
for a Lender to perform any of its obligations as contemplated by this Agreement
and/or to make, fund or allow to remain outstanding its participation in any
Loan:


(a)
that Lender shall notify the Facility Agent upon becoming aware of that event;



(b)
upon the Facility Agent notifying the Borrower, the Commitment of that Lender
will be immediately cancelled; and



(c)
the Security Agent shall by notice to the Borrower apply such amount of proceeds
of the Receivables represented by the amount "Y" calculated by the Facility
Agent in accordance with Schedule 7 (Allocation of cashflows following an Early
Amortisation Event) towards the amortisation of that Lender's participation in
the Loans in full on the last day of the Interest Period for each Loan occurring
after the Facility Agent has notified the Borrower or, if earlier, the date
specified by the Lender in the notice delivered to the Facility Agent (being no
earlier than the last day of any applicable grace period permitted by law) and
(if such proceeds are insufficient to prepay that Lender's participation in the
Loans in full) the Borrower shall prepay the balance of that Lender's
participation in the Loans on the last day of any applicable grace period
permitted by law.



7.2
Voluntary cancellation



The Borrower may at any time before the last day of the Availability Period, if
it gives the Facility Agent not less than seven (7) days' prior notice of the
date and amount of the cancellation, cancel the whole or any part (but if in
part, being a minimum aggregate amount of US$5,000,000 and higher integral
multiples of US$5,000,000 in excess thereof) of the Available Facility.


7.3
Automatic cancellation



Any part of the Facility which remains undrawn by the Borrower at the close of
business in Singapore on the last day of the Availability Period shall be
automatically cancelled.


7.4
Voluntary prepayment of Loans



The Borrower may, if it gives the Facility Agent not less than three (3)
Business Days' (or such shorter period as the Majority Lenders may agree) prior
notice, prepay the whole or any part of a Loan (but, if in part, being an amount
that reduces that Loan by a minimum amount of US$5,000,000 and higher integral
multiples of US$1,000,000 in excess thereof).


7.5
Right of repayment and cancellation in relation to a single Lender



(a)
If:



(i)
any sum payable to any Lender by the Borrower or the Guarantor is required to be
increased under paragraph (a) of Clause 13.2 (Tax gross-up); or



(ii)
any Lender claims indemnification from the Borrower under Clause 13.3 (Tax
indemnity) or Clause 14.1 (Increased costs); or






17

--------------------------------------------------------------------------------




(iii)
any Lender does not waive an Early Amortisation Event or an Event of Default,



the Borrower may, whilst the circumstance giving rise to the requirement or
indemnification or whilst that Early Amortisation Event or Event of Default
continues, give the Facility Agent notice of cancellation of the Commitment of
that Lender and its intention to procure the repayment of that Lender's
participation in the Loans.


(b)
On receipt of a notice referred to in paragraph (a) above, the Commitment of
that Lender shall immediately be reduced to zero.



(c)
On the last day of each Interest Period which ends after the Borrower has given
notice under paragraph (a) above (or, if earlier, the date specified by the
Borrower in that notice), the Borrower shall repay that Lender's participation
in the Loans.



7.6
Restrictions



(a)
Any notice of cancellation or prepayment given by either Party under this Clause
7 (Prepayment and Cancellation) shall be irrevocable and, unless a contrary
indication appears in this Agreement, shall specify the date or dates upon which
the relevant cancellation or prepayment is to be made and the amount of that
cancellation or prepayment.



(b)
Any prepayment under this Agreement (i) shall be made together with accrued
interest on the amount prepaid, any Break Costs under Clause 11.4 (Break Costs)
and all other sums payable under this Agreement in connection with the amount so
prepaid and (ii) shall be applied towards prepayment of the Loans on a pro-rata
basis.



(c)
The Borrower shall not repay or prepay all or any part of the Loans or cancel
all or any part of the Total Commitments except at the times and in the manner
expressly provided for in this Agreement.



(d)
No amount of the Total Commitments cancelled or reduced under this Agreement may
be subsequently reinstated.



(e)
If the Facility Agent receives a notice under this Clause 7, it shall promptly
forward a copy of that notice to either the Borrower or the affected Lender, as
appropriate.





8.
EARLY AMORTISATION EVENTS



On and at any time after the occurrence of an Early Amortisation Event, the
Facility Agent and the Security Agent shall, if so directed by the Majority
Lenders, by notice to the Borrower:


(a)
apply such amount of proceeds of the Receivables represented by the amount "Y"
calculated by the Facility Agent in accordance with Schedule 7 (Allocation of
cashflows following an Early Amortisation Event) towards full amortisation of
the Facility; and



(b)
cancel the portion of the Total Commitments which has been amortised pursuant to
Clause 8(a) above whereupon it shall immediately be cancelled.



For the avoidance of doubt, other than the application of the proceeds of the
Receivables referred to in Clause 8(a) above, no repayment or prepayment of the
Loans is required to be made by the Borrower following the occurrence of an
Early Amortisation Event, unless an Event of Default under Clause 23.2 (Other
obligations) has occurred.





18

--------------------------------------------------------------------------------






9.
INTEREST



9.1
Calculation of interest



The rate of interest on each Loan for each Interest Period is the percentage
rate per annum which is the aggregate of the:


(a)
Margin; and



(b)
LIBOR.



9.2
Payment of interest



The Borrower shall pay accrued interest on the Loan on the last day of each
Interest Period (and, if an Interest Period is longer than three Months, on the
dates falling at three Monthly intervals after the first day of that Interest
Period).


9.3
Default interest



(a)
If the Borrower fails to pay any amount payable by it under a Finance Document
on its due date, interest shall accrue on the overdue amount from the due date
up to the date of actual payment (both before and after judgment) at a rate
which, subject to Clause 9.3(b) below, is the sum of two (2) per cent. per annum
and the rate which would have been payable if the overdue amount had, during the
period of non-payment, constituted a Loan for successive Interest Periods, each
of a duration selected by the Facility Agent (acting reasonably). Any interest
accruing under this Clause 9.3 (Default interest) shall be immediately payable
by the Borrower on demand by the Facility Agent.



(b)
If any overdue amount consists of all or part of a Loan which became due on a
day which was not the last day of an Interest Period relating to that Loan:



(i)
the first Interest Period for that overdue amount shall have a duration equal to
the unexpired portion of the current Interest Period relating to that Loan; and



(ii)
the rate of interest applying to the overdue amount during that first Interest
Period shall be the sum of two (2) per cent. and the rate which would have
applied if the overdue amount had not become due.



(c)
Default interest (if unpaid) arising on an overdue amount will be compounded
with the overdue amount at the end of each Interest Period applicable to that
overdue amount but will remain immediately due and payable.



9.4
Notification of rates of interest



The Facility Agent shall promptly notify the Lenders and the Borrower of the
determination of a rate of interest under this Agreement.





19

--------------------------------------------------------------------------------






10.
INTEREST PERIODS



10.1
Selection of Interest Periods



(a)
The Borrower may select an Interest Period for the Loan in the Utilisation
Request.



(b)
Subject to this Clause 10 (Interest Periods), the Borrower may select an
Interest Period of one, three or six Month(s) or any other period agreed between
the Borrower and the Lenders.



(c)
An Interest Period for the Loan shall not extend beyond the Final Maturity Date.



(d)
Each Interest Period for the Loan shall start on the Utilisation Date.





10.2
Non-Business Days



Subject to Clause 10.1(c) , if an Interest Period would otherwise end on a day
which is not a Business Day, that Interest Period will instead end on the next
Business Day in that calendar month (if there is one) or the preceding Business
Day (if there is not).




11.
CHANGES TO THE CALCULATION OF INTEREST



11.1
Absence of quotations



Subject to Clause 11.2 (Market disruption), if the LIBOR is to be determined by
reference to the Reference Banks but a Reference Bank does not supply a
quotation by the Specified Time on the Quotation Day, the applicable LIBOR shall
be determined on the basis of the quotations of the remaining Reference Banks.


11.2
Market disruption



(a)
If a Market Disruption Event occurs in relation to a Loan for any Interest
Period, then the rate of interest on each Lender's share of that Loan for the
Interest Period shall be the rate per annum which is the sum of:



(i)
the Margin; and



(ii)
the rate notified to the Facility Agent by that Lender as soon as practicable
and in any event before interest is due to be paid in respect of that Interest
Period, to be that which expresses as a percentage rate per annum the cost to
that Lender of funding its participation in that Loan from whatever source it
may reasonably select.



(b)
In this Agreement "Market Disruption Event" means (A) at or about 11:00 a.m.
(London Time) on the Quotation Day for the relevant Interest Period, or if the
Screen Rate is not available or is zero or negative, (B) none or only one of the
Reference Banks supplies a rate to the Facility Agent by close of business on
the Business Day following the Quotation Day to determine the LIBOR for the
relevant Interest Period or (C) the arithmetic mean of the rates quoted by the
Reference Banks by close of business on the Business Day following the Quotation
Day for the purpose of the LIBOR is zero or negative.




20

--------------------------------------------------------------------------------






11.3
Alternative basis of interest or funding



(a)
If a Market Disruption Event occurs and the Facility Agent (acting on the
instructions of all the Lenders) or the Borrower so requires, the Facility Agent
and the Borrower shall enter into negotiations (for a period of not more than 30
days) with a view to agreeing a substitute basis for determining the rate of
interest.



(b)
Any alternative basis agreed pursuant to paragraph (a) above shall, with the
prior consent of all the Lenders and the Borrower, take effect in accordance
with the agreed terms and be binding on all Parties.



(c)
For the avoidance of doubt, in the event that no substitute basis is agreed at
the end of the 30-day period, the rate of interest shall continue to be
determined in accordance with the terms of this Agreement.



11.4
Break Costs



(a)
The Borrower shall on demand by a Finance Party, pay to that Finance Party its
Break Costs attributable to all or any part of a Loan or an Unpaid Sum being
paid by the Borrower on a day other than the last day of an Interest Period for
that Loan or that Unpaid Sum.



(b)
Each Lender shall, as soon as reasonably practicable after a demand by the
Facility Agent, provide a certificate confirming the amount of its Break Costs
for any Interest Period in which they accrue.





12.
FEES



12.1
Commitment fee



(a)
The Borrower shall pay to the Facility Agent (for the account of each Lender) a
fee (the "Commitment Fee") in US Dollars computed on a day to day basis at the
rate of:



(i)
(if the total amount of the Loans then outstanding is less than 50 per cent. of
the amount of the Total Commitments) 0.375 per cent. per annum; or



(ii)
(if the total amount of the Loans then outstanding is at least 50 per cent. of
the amount of the Total Commitments) 0.25 per cent. per annum,



on that Lender's Available Commitment for the period commencing on and from the
date on which the Facility Agent notifies the Borrower pursuant to Clause 4.1
(Initial conditions precedent) that it has received all of the documents and
other evidence listed in Schedule 3 (Conditions Precedent) in form and substance
satisfactory to it to (and including) the last day of the Availability Period.


(b)
Such Commitment Fee shall be payable on (i) the last day of each successive
period of one (1) Month which ends during the Availability Period and (ii) the
last day of the Availability Period and, if cancelled in full, on the cancelled
amount of the relevant Lender's Commitment at the time the cancellation is
effective.



(c)
For the avoidance of doubt, no Commitment Fee shall be payable on any cancelled
portion of the Total Commitments.




21

--------------------------------------------------------------------------------






12.2
Upfront fee



The Borrower shall pay to the Facility Agent (for the account of the Original
Lenders) an upfront fee in the amount and at the times agreed in a Fee
Letter(s).


12.3
Facility Agency fee



The Borrower shall pay to the Facility Agent (for its own account) a facility
agency fee in the amount and at the times agreed in a Fee Letter.


12.4
Security Agency fee



The Borrower shall pay to the Security Agent (for its own account) a security
agency fee in the amount and at the times agreed in a Fee Letter.


12.5
Mandated Lead Arranger fee



The Borrower shall pay to the Mandated Lead Arrangers (for their own account) an
arranger fee in the amount and at the times agreed in a Fee Letter(s).


12.6
Due diligence survey/ audit fee



The Borrower shall pay to the Facility Agent (for the account of the Mandated
Lead Arrangers) a due diligence survey/ audit fee of S$10,000 in respect of each
due diligence survey or audit carried out by the Mandated Lead Arrangers under
Clause 19.5 (Due diligence and audit) in the event that the audit is carried out
by The Hongkong and Shanghai Banking Corporation Limited, Singapore Branch (in
its capacity as a Mandated Lead Arranger).


12.7
Non-refundable



No fee paid hereunder shall be refundable notwithstanding the invalidity or
unenforceability of any of the Finance Documents, the termination of the
Facility, the failure of the Borrower to utilise any part of the Facility, the
prepayment or cancellation of the Facility or for any reason whatsoever.




13.
TAX GROSS-UP AND INDEMNITIES



13.1
Definitions



(a)
In this Clause 13 (Tax Gross-up and Indemnities):



"Tax Credit" means a credit against, relief or remission for, or repayment of
any Tax.


"Tax Deduction" means a deduction or withholding for or on account of Tax from a
payment under a Finance Document, other than a FATCA Deduction.


"Tax Payment" means an increased payment made by the Borrower or the Guarantor
to a Finance Party under Clause 13.2 (Tax gross-up) or a payment under Clause
13.3 (Tax indemnity).



22

--------------------------------------------------------------------------------






(b)
Unless a contrary indication appears, in this Clause 13 (Tax Gross-up and
Indemnities) a reference to "determines" or "determined" means a determination
made in the absolute discretion of the person making the determination.



13.2
Tax gross-up



(a)
Each of the Borrower and the Guarantor shall make all payments to be made by it
under the Finance Documents free and clear of and without any Tax Deduction,
unless a Tax Deduction is required by law, in which case the amount of the
payment due from the Borrower or (as the case may be) the Guarantor shall be
increased to an amount which (after making any Tax Deduction) leaves an amount
equal to the payment which would have been due if no Tax Deduction had been
required.



(b)
Each of the Borrower and the Guarantor shall promptly upon becoming aware that
it must make a Tax Deduction (or that there is any change in the rate or the
basis of a Tax Deduction) notify the Facility Agent accordingly. Similarly, a
Lender shall notify the Facility Agent on becoming so aware in respect of a
payment payable to that Lender. If the Facility Agent receives such notification
from a Lender it shall notify the Borrower or (as the case may be) the
Guarantor.



(c)
If the Borrower or the Guarantor is required to make a Tax Deduction, the
Borrower or (as the case may be) the Guarantor shall make that Tax Deduction and
any payment required in connection with that Tax Deduction within the time
allowed and in the minimum amount required by law.



(d)
Within 30 days of making either a Tax Deduction or any payment required in
connection with that Tax Deduction, the Borrower or (as the case may be) the
Guarantor making that Tax Deduction shall deliver to the Facility Agent for the
Finance Party entitled to the payment evidence reasonably satisfactory to that
Finance Party that the Tax Deduction has been made or (as applicable) any
appropriate payment paid to the relevant taxing authority.



13.3
Tax indemnity



(a)
Each of the Borrower and the Guarantor shall, promptly on demand by the Facility
Agent, pay to that Finance Party an amount equal to the loss, liability or cost
which that Finance Party determines will be or has been (directly or indirectly)
suffered for or on account of Tax by that Finance Party in respect of a Finance
Document.



(b)
Clause 13.3(a) above shall not apply:



(i)
with respect to any Tax assessed on a Finance Party:



(A)
under the law of the jurisdiction in which that Finance Party is incorporated
or, if different, the jurisdiction (or jurisdictions) in which that Finance
Party is treated as resident for tax purposes; or



(B)
under the law of the jurisdiction in which that Finance Party's Facility Office
is located in respect of amounts received or receivable in that jurisdiction,



if that Tax is imposed on or calculated by reference to the net income received
or receivable (but not any sum deemed to be received or receivable) by that
Finance Party; or





23

--------------------------------------------------------------------------------




(ii)
to the extent a loss, liability or cost:



(A)
is compensated for by an increased payment under Clause 13.2 (Tax gross-up); or



(B)
relates to a FATCA Deduction required to be made by a Party.



(c)
A Finance Party intending to make a claim under Clause 13.3(a) shall notify the
Facility Agent of the event which will give, or has given, rise to the claim,
whereupon the Facility Agent shall notify the Borrower or (as the case may be)
the Guarantor thereof.



(d)
A Finance Party shall, on receiving a payment from the Borrower or the Guarantor
under this Clause 13.3, notify the Facility Agent.



13.4
Tax Credit



If the Borrower or the Guarantor makes a Tax Payment and the relevant Finance
Party determines that:


(a)
a Tax Credit is attributable to that Tax Payment; and



(b)
that Finance Party has obtained, utilised and retained that Tax Credit,



that Finance Party shall pay an amount to the Borrower or (as the case may be)
the Guarantor which that Finance Party determines will leave it (after that
payment) in the same after-Tax position as it would have been in had the Tax
Payment not been made by the Borrower or (as the case may be) the Guarantor.


13.5
Stamp duties



The Borrower shall pay and, promptly on demand, indemnify each Finance Party
against any cost, loss or liability that Finance Party incurs in relation to all
stamp duty, registration and other similar Taxes payable in respect of any
Finance Document.


13.6
Indirect tax



(a)
All consideration expressed to be payable under a Finance Document by the
Borrower and the Guarantor to a Finance Party shall be deemed to be exclusive of
any Indirect Tax. If any Indirect Tax is chargeable on any supply made by any
Finance Party to the Borrower or the Guarantor in connection with a Finance
Document, the Borrower or (as the case may be) the Guarantor shall pay to that
Finance Party (in addition to and at the same time as paying the consideration)
an amount equal to the amount of the Indirect Tax.



(b)
Where a Finance Document requires the Borrower or the Guarantor to reimburse a
Finance Party for any costs or expenses, the Borrower or (as the case may be)
the Guarantor shall also at the same time pay and indemnify that Finance Party
against all Indirect Tax incurred by that Finance Party in respect of such costs
or expenses.



(c)
In the event that any Indirect Tax is required to be paid by the Borrower or the
Guarantor to a Finance Party pursuant to this Clause 13.6, the relevant Finance
Party shall issue a tax invoice in respect of such Indirect Tax to the Borrower
or (as the case may be) the Guarantor.






24

--------------------------------------------------------------------------------




13.7
FATCA Deduction



(a)
Each Party may make any FATCA Deduction it is required to make by FATCA, and any
payment required in connection with that FATCA Deduction, and no Party shall be
required to increase any payment in respect of which it makes such a FATCA
Deduction or otherwise compensate the recipient of the payment for that FATCA
Deduction.



(b)
Each Party shall promptly, upon becoming aware that it must make a FATCA
Deduction (or that there is any change in the rate or the basis of such FATCA
Deduction), notify the Party to whom it is making the payment and, in addition,
shall notify the Borrower and the Facility Agent and the Facility Agent shall
notify the other Finance Parties.





14.
INCREASED COSTS



14.1
Increased costs



(a)
Subject to Clause 14.3 (Exceptions) the Borrower shall, promptly on demand by
the Facility Agent, pay to the Facility Agent for the account of a Finance
Party, the amount of any Increased Costs incurred by that Finance Party or any
of its Affiliates as a result of (i) the introduction of or any change in (or in
the interpretation, administration or application of) any law or regulation,
(ii) compliance with any law or regulation, in each case made after the date of
this Agreement, or (iii) the implementation or application of or compliance with
Basel III, CRD IV or CRR or any law or regulation that implements or applies
Basel III, CRD IV or CRR. The terms "law" and "regulation" in this Clause
14.1(a) shall include, without limitation, any law or regulation concerning
capital adequacy, prudential limits, liquidity, reserve assets or Tax.



(b)
In this Agreement "Increased Costs" means:



(i)
a reduction in the rate of return from the Facility or on a Finance Party's (or
its Affiliate's) overall capital (including, without limitation, as a result of
any reduction in the rate of return on capital brought about by more capital
being required to be allocated by that Finance Party);



(ii)
an additional or increased cost; or



(iii)
a reduction of any amount due and payable under any Finance Document,



which is incurred or suffered by a Finance Party or any of its Affiliates to the
extent that it is attributable to that Finance Party having entered into its
Commitment or funding or performing any of its obligations under any Finance
Document.


14.2
Increased cost claims



(a)
A Finance Party intending to make a claim pursuant to Clause 14.1 (Increased
costs) shall notify the Facility Agent of the event giving rise to the claim,
following which the Facility Agent shall as soon as practicable notify the
Borrower.



(b)
Each Finance Party shall, as soon as practicable after a demand by the Facility
Agent, provide a certificate confirming the amount of its Increased Costs.




25

--------------------------------------------------------------------------------




14.3Exceptions


(a)
Clause 14.1 (Increased costs) does not apply to the extent any Increased Cost
is:



(i)
attributable to a Tax Deduction required by law to be made by the Borrower or
the Guarantor;



(ii)
attributable to a FATCA Deduction required to be made by a Party;



(iii)
compensated for by Clause 13.3 (Tax indemnity) (or would have been compensated
for under Clause 13.3 (Tax indemnity) but was not so compensated solely because
the exclusion in Clause 13.3(b) applied); or



(iv)
attributable to the wilful breach by the relevant Finance Party or its
Affiliates of any law or regulation.



(b)
In this Clause 14.3 (Exceptions), a reference to a "Tax Deduction" has the same
meaning given to the term in Clause 13.1 (Definitions).





15.
OTHER INDEMNITITES



15.1
Currency indemnity



(a)
If any sum due from the Borrower or the Guarantor under the Finance Documents (a
"Sum"), or any order, judgment or award given or made in relation to a Sum, has
to be converted from the currency (the "First Currency") in which that Sum is
payable into another currency (the "Second Currency") for the purpose of:



(i)
making or filing a claim or proof against the Borrower or (as the case may be)
the Guarantor; or



(ii)
obtaining or enforcing an order, judgment or award in relation to any litigation
or arbitration proceedings,



the Borrower or (as the case may be) the Guarantor shall as an independent
obligation, promptly on demand, indemnify each Finance Party against any cost,
loss or liability arising out of or as a result of the conversion including any
discrepancy between (A) the rate of exchange used to convert that Sum from the
First Currency into the Second Currency and (B) the rate or rates of exchange
available to that person at the time of its receipt of that Sum.


(b)
The Borrower waives (and shall procure that the Guarantor waives) any right it
may have in any jurisdiction to pay any amount under the Finance Documents in a
currency other than that in which it is expressed to be payable.



15.2
Other indemnities



The Borrower shall, within three (3) Business Days of demand, indemnify each
Finance Party against any cost, loss or liability (including, without
limitation, any loss, premium, penalty or expense in liquidating or redeploying
deposits from third parties, but excluding remote, special indirect or
consequential damages or losses) incurred by that Finance Party as a result of:


(a)
the occurrence of any Event of Default;




26

--------------------------------------------------------------------------------






(b)
any written information furnished by or on behalf of the Borrower or the
Guarantor being or being alleged to be misleading or untrue in any respect;



(c)
any enquiry, investigation, subpoena (or similar order) or litigation with
respect to the Borrower or the Guarantor or with respect to the transactions
contemplated or financed under or in connection with any Finance Document;



(d)
a failure by the Borrower or the Guarantor to pay any amount due under a Finance
Document on its due date, including without limitation, any cost, loss or
liability arising as a result of Clause 28 (Sharing Among the Finance Parties);



(e)
funding, or making arrangements to fund, its participation in a Loan requested
by the Borrower in a Utilisation Request but not made by reason of the operation
of any one or more of the provisions of this Agreement (other than by reason of
default or negligence by that Finance Party alone); or



(f)
a Loan (or part of a Loan) not being prepaid in accordance with a notice of
prepayment given by the Borrower or as required by this Agreement.



15.3
Indemnity to the Facility Agent and the Security Agent



The Borrower shall promptly indemnify the Facility Agent or (as the case may be)
the Security Agent against any cost, loss or liability incurred by the Facility
Agent or the Security Agent as a result of:


(a)
investigating any event which it reasonably believes is a Default or an Early
Amortisation Event; or



(b)
acting or relying on any notice, request or instruction of the Borrower which it
reasonably believes to be genuine, correct and appropriately authorised.





16.
MITIGATION BY THE LENDERS



16.1
Mitigation



(a)
Each Finance Party shall, in consultation with the Borrower, take all reasonable
steps to mitigate any circumstances which arise and which would result in any
amount becoming payable under, or cancelled pursuant to, any of Clause 7.1
(Illegality), Clause 13 (Tax gross-up and indemnities) or Clause 14 (Increased
costs) including (but not limited to) transferring its rights and obligations
under the Finance Documents to another Affiliate or Facility Office.



(b)
Clause 16.1(a) above does not in any way limit the obligations of the Borrower
or the Guarantor under the Finance Documents.



16.2
Limitation of liability



(a)
The Borrower shall indemnify each Finance Party for all costs and expenses
reasonably incurred by that Finance Party as a result of, or in connection with,
the steps taken by it under Clause 16.1 (Mitigation).



(b)
A Finance Party is not obliged to take any steps under Clause 16.1 (Mitigation)
if, in its opinion (acting reasonably), to do so might be prejudicial to it.






27

--------------------------------------------------------------------------------






17.
COSTS AND EXPENSES



17.1
Transaction expenses



(a)
The Borrower shall promptly on demand pay each of the Facility Agent and the
Security Agent the amount of all costs and expenses (including legal fees (to be
agreed between the Borrower and such Finance Parties) on a full indemnity basis)
incurred by such Finance Party in connection with the negotiation, preparation,
printing, execution and perfection of:



(i)
this Agreement, the Security Documents and any other documents referred to in
this Agreement; and



(ii)
any other Finance Documents executed after the date of this Agreement.



(b)
The Borrower shall also promptly on demand pay each Finance Party the amount of
all costs and expenses (including legal fees) properly incurred by any of them
in connection with the administration of the Facility, including (without
limitation) the disbursement of the Loans, in respect of costs and expenses
which are incurred on or after the occurrence of a Default or an Early
Amortisation Event, and the relevant Finance Party shall consult the Borrower
prior to incurring such cost or expense provided, that the Borrower shall only
pay the foregoing expenses in this Clause (b) incurred by the Facility Agent or
the Security Agent (and not by any Lender or Lenders) after the occurrence and
during the continuance of any Default or Early Amortisation Event.



17.2
Amendment costs



If the Borrower or the Guarantor requests an amendment, waiver or consent, the
Borrower shall, promptly on demand, reimburse each Finance Party for the amount
of all costs and expenses (including legal fees on a full indemnity basis)
incurred by that Finance Party in responding to, evaluating, negotiating or
complying with that request.


17.3
Enforcement costs



The Borrower shall, promptly on demand, pay to each Finance Party the amount of
all reasonable costs and expenses (including legal fees on a full indemnity
basis) incurred by that Finance Party in connection with the enforcement of, or
the preservation of any rights under or in connection with, any Finance
Document.


17.4
Security Agent expenses



The Borrower shall, promptly on demand, pay the Security Agent the amount of all
costs and expenses (including legal fees) incurred by it in connection with the
administration, perfection or release of any Security created pursuant to any
Security Document.




18.
REPRESENTATIONS AND WARRANTIES



The Borrower makes the representations and warranties set out in this Clause 18
(Representations and Warranties) to each of the Finance Parties on the date of
this Agreement.





28

--------------------------------------------------------------------------------




18.1
Status



(a)
Each of the Borrower and the Guarantor is a corporation, duly incorporated and
validly existing under the law of its jurisdiction of incorporation.



(b)
Each of the Borrower and the Guarantor has the power to own its assets and carry
on its business as it is being conducted.



18.2
Binding obligations



The obligations expressed to be assumed by each of the Borrower and the
Guarantor in each Finance Document to which it is a party are legal, valid,
binding and enforceable, subject to:


(a)
any general principles of law limiting its obligations which are specifically
referred to in any legal opinion delivered pursuant to Clause 4 (Conditions of
Utilisation); and



(b)
in the case of the Assignment of Receivables, its registration as a charge
against the Borrower at the Accounting and Corporate Regulatory Authority in
Singapore within the statutory time frame.



18.3
Non-conflict with other obligations



The entry into and performance by each of the Borrower and the Guarantor of, and
the transactions contemplated by, the Finance Documents to which it is a party
do not and will not:


(a)
conflict with:



(i)
any law or regulation applicable to it;



(ii)
its constitutional documents; or



(iii)
any agreement or instrument binding upon the Borrower or (as the case may be)
the Guarantor or any of its assets; or



(b)
(except as provided in any Security Document) result in the existence of, or
oblige of the Borrower or the Guarantor to create, any Security over any of its
assets.



18.4
Power and authority



Each of the Borrower and the Guarantor has the power to enter into, perform and
deliver, and has taken all necessary action to authorise its entry into,
performance and delivery of, the Finance Documents to which it is a party and
the transactions contemplated by those Finance Documents.


18.5
Validity and admissibility in evidence



All Authorisations required or desirable:


(a)
to enable each of the Borrower and the Guarantor lawfully to enter into,
exercise its rights and comply with its obligations in the Finance Documents to
which it is a party and the transactions contemplated by those Finance
Documents;




29

--------------------------------------------------------------------------------






(b)
to make the Finance Documents admissible in evidence in Singapore and (if
applicable) the jurisdiction of incorporation of each of the Borrower and the
Guarantor; and



(c)
to enable each of the Borrower and the Guarantor to create the Security to be
created by it pursuant to any Security Document to which it is a party and to
ensure that such Security has the priority and ranking it is expressed to have,



have been obtained or effected and are in full force and effect save for the
registration of the Assignment of Receivables as a charge against the Borrower
at the Accounting and Corporate Regulatory Authority in Singapore.


18.6
Governing law and enforcement



(a)
The choice of law specified in each Finance Document as the governing law of
that Finance Document will be recognised and enforced in the jurisdiction of
incorporation of each of the Borrower and the Guarantor to the extent that the
Borrower or the Guarantor is a party to it.



(b)
Any judgment obtained in Singapore in relation to a Finance Document (or in the
jurisdiction of the governing law of that Finance Document) will be recognised
and enforced in the jurisdiction of incorporation of each of the Borrower and
the Guarantor which is party to it and, in relation to a Finance Document
governed by a law other than Singapore law, in the jurisdiction of the governing
law of that Finance Document.



18.7
No Default



(a)
No Event of Default or Early Amortisation Event is continuing or might
reasonably be expected to result from the making of any Utilisation.



(b)
No other event or circumstance is outstanding which constitutes a default under
any other agreement or instrument which is binding on the Borrower or to which
the Borrower's assets are subject which would be reasonably likely to have a
Material Adverse Effect.



18.8
No misleading information



(a)
Any information provided by or on behalf of the Borrower or the Guarantor in
writing in relation to the Borrower or the Guarantor or in connection with any
Finance Document was true and accurate in all material respects as at the date
it was provided or as at the date (if any) at which it is stated.



(b)
Any financial projections provided by or on behalf of each of the Borrower and
the Guarantor in writing in connection with any Finance Document have been
prepared on the basis of recent historical information and on the basis of
reasonable assumptions.



(c)
Any expressions of opinion or intention provided by or on behalf of each of the
Borrower and the Guarantor in writing in connection with any Finance Document
were made after due and careful consideration on reasonable grounds.



(d)
Nothing has occurred or been omitted from the information referred to in Clause
18.8(a) above and no information has been given or withheld that results in that
information being untrue or misleading in any material respect.






30

--------------------------------------------------------------------------------




18.9
Financial statements



(a)
The Original Financial Statements and the financial statements delivered under
Clause 19.1 (Financial statements) (other than Clause 19.1(a)(iii)) were
prepared in accordance with GAAP consistently applied.



(b)
The Original Financial Statements and the financial statements delivered under
Clause 19.1 (Financial statements) fairly represent its financial condition as
at the end of and for the period in relation to which those financial statements
were drawn up, save to the extent expressly disclosed in those financial
statements.



(c)
There has been no material adverse change in the financial condition or business
of the Borrower or the Guarantor or on the consolidated financial condition or
business of the Guarantor and its Subsidiaries since the date of the Original
Financial Statements.



18.10
Pari passu ranking



(a)
Subject to the requirements specified at the end of Clause 18.5 (Validity and
admissibility in evidence), each Security Document creates in favour of the
Security Agent the Security which it is expressed to create fully perfected and
with the ranking and priority it is expressed to have.



(b)
Without limiting Clause 18.10(a) above, the payment obligations of the Borrower
and the Guarantor under the Finance Documents to which it is a party rank at
least pari passu with the claims of all its other unsecured and unsubordinated
creditors, except for obligations mandatorily preferred by law applying to
companies generally.



18.11
Immunity



Neither the Borrower nor the Guarantor and none of their assets is entitled to
immunity from suit, execution, attachment or other legal process and in any
proceedings taken in Singapore in relation to the Finance Documents to which it
is a party, neither the Borrower nor the Guarantor will be entitled to claim
immunity for itself or any of its assets arising from suit, execution or other
legal process.


18.12
Ownership and management control



The Guarantor owns directly or indirectly 100 per cent. of the issued and paid
up share capital of the Borrower.


18.13
Litigation proceedings pending or threatened



No litigation, arbitration, administrative or other proceedings or disputes of
or before any court, arbitral body or agency have been started or threatened
against the Borrower which would be reasonably likely to have a Material Adverse
Effect.


18.14
Title



The Borrower is the sole legal and beneficial owner of and has good and
marketable title to the Charged Assets (in so far as such Charged Assets relate
to it or are owned or controlled by it), free from any Security not created
pursuant to or permitted by the Finance Documents.





31

--------------------------------------------------------------------------------




18.15
No Security



No Security exists over any of the Charged Assets other than as permitted by
Clause 21.4(c).


18.16
Public Records



No instrument, financing statement or entry in a register or other record
relating to any of the Charged Assets is on file or held in the records of any
public register, office, authority or government department or governmental
agency except those filed in favour of the Security Agent in connection with the
Assignment of Receivables.


18.17
Sanctions



Neither the Borrower nor the Guarantor, nor any of their respective
Subsidiaries, nor (to the knowledge of the Borrower) any director or officer, or
any employee, agent, or affiliate, of the Borrower or the Guarantor or any of
their respective Subsidiaries is an individual or entity ("Person") that is, or
is owned or controlled by Persons that are:


(a)
the subject of any sanctions administered or enforced by the US Department of
the Treasury’s Office of Foreign Assets Control ("OFAC"), the US Department of
State, the United Nations Security Council, the European Union, Her Majesty’s
Treasury, the Monetary Authority of Singapore (collectively, "Sanctions"); or



(b)
located, organised or resident in a country or territory that is, or whose
government is, the subject of country-wide or territory-wide Sanctions,
including, without limitation, Cuba, Iran, North Korea, Sudan and Syria.



18.18
Anti-Money Laundering



The Borrower and the Guarantor and their respective Subsidiaries’ operations are
and have been conducted at all times in compliance in all material respects with
all applicable anti-money laundering laws and regulations of each jurisdiction
applicable to the Borrower and the Guarantor and their respective Subsidiaries,
and (to the knowledge of the Borrower) no claim, action, suit, proceeding or
investigation involving the Borrower or the Guarantor or any of their respective
Subsidiaries with respect to such anti-money laundering laws is pending, and (to
the knowledge of the Borrower) threatened or contemplated.


18.19
Anti-Corruption / Anti-Bribery



The Borrower and the Guarantor, their respective Subsidiaries and (to the
knowledge of the Borrower) the directors, officers, employees and agents of the
Borrower, the Guarantor and their respective Subsidiaries have conducted their
business in compliance in all material respects with all applicable
anti-corruption and anti-bribery laws, rules and regulations of each
jurisdiction applicable to the Borrower and the Guarantor and their respective
Subsidiaries, and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such laws.


18.20
Repetition



The Repeating Representations will be true and correct in all respects on the
date of each Utilisation Request and each Utilisation Date as if made by
reference to the facts and circumstances then existing on each such date.







32

--------------------------------------------------------------------------------




19.
INFORMATION UNDERTAKINGS



The undertakings in this Clause 19 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.


19.1
Financial statements



(a)
The Borrower shall, and shall procure that the Guarantor shall, supply to the
Facility Agent (in sufficient copies for all the Lenders):



(i)
as soon as the same become available, but in any event within 180 days after the
end of each financial year of the Borrower or (as the case may be) the
Guarantor, the audited financial statements of the Borrower and the consolidated
audited financial statements of the Guarantor (in each case) for that financial
year;



(ii)
as soon as the same become available, but in any event within 60 days after the
end of each financial quarter of the Guarantor, the consolidated management
accounts of the Guarantor for that financial quarter; and



(iii)
as soon as the same become available, but in any event within 60 days after the
end of each financial quarter of the Borrower, the management accounts of the
Borrower (in such form as may be agreed between the Borrower and the Lenders)
for that financial quarter.



(b)
The financial statements or (as the case may be) management accounts of the
Guarantor shall be deemed to be supplied to the Facility Agent in compliance
with this Clause 19.1 upon such financial statements or management accounts
being made publicly available on the website of the United States Securities and
Exchange Commission.



19.2
Compliance Certificate



The Borrower shall supply to the Facility Agent, in each Monthly Report
delivered pursuant to Clause 19.6 (Monthly Reports), a certificate which shall:


(a)
set out (in reasonable detail) computations as to compliance with Clause 20
(Portfolio Tests) as at the date of that Monthly Report; and



(b)
confirm that no Default or Early Amortisation Event is continuing (or if a
Default or an Early Amortisation Event is continuing, specify the Default or (as
the case may be) the Early Amortisation Event and the steps being taken to
remedy it).



19.3
Requirements as to financial statements



(a)
Each set of financial statements delivered pursuant to Clause 19.1 (Financial
statements) shall be certified by a director of the Borrower or (as the case may
be) an authorised officer of the Guarantor as fairly representing its (or, as
the case may be, its consolidated) financial condition and operations as at the
end of and for the period in relation to which those financial statements were
drawn up.



(b)
The Borrower shall, and shall procure that the Guarantor shall, procure that
each set of financial statements delivered pursuant to Clause 19.1 (Financial
statements) (other than Clause 19.1(a)(iii)) is prepared using GAAP.






33

--------------------------------------------------------------------------------




19.4
Notification of Default and Early Amortisation Events



The Borrower shall, and shall procure that the Guarantor shall, notify the
Facility Agent of the occurrence of any Default or Early Amortisation Event
relating to it (and the steps, if any, being taken to remedy it) promptly upon
becoming aware of its occurrence (unless it is aware that a notification has
already been provided by the Borrower or (as the case may be) the Guarantor).


19.5
Due diligence and audit



The Borrower shall (i) permit The Hongkong and Shanghai Banking Corporation
Limited, Singapore Branch (in its capacity as a Mandated Lead Arranger) (or any
other professional entity appointed by the Borrower with the agreement of the
Lenders (but so that such other entity may only be appointed after the first
Utilisation Date)) and its representatives to conduct a due diligence survey and
audit prior to the first Utilisation Date, and to carry out audit on a
semi-annual and annual basis thereafter, based on procedures agreed by the
Lenders, on the Receivables (including, without limitation, the review of random
sampling of the underlying agreements, invoices, remittances, credit notes and
other documents relating thereto), and (ii) furnish to The Hongkong and Shanghai
Banking Corporation Limited, Singapore Branch (in its capacity as a Mandated
Lead Arranger), such other entity or their respective representatives an aging
report (each, an "Aging Report") in connection with such due diligence and
audit, containing, inter alia, the list of all the Debtors as at the end of the
relevant half year.


19.6
Monthly Reports



The Borrower shall supply to the Facility Agent as soon as the same becomes
available, but in any event no later than 14 days after the end of each fiscal
month, a report (each, a "Monthly Report") in the form set out in Schedule 8
(Monthly Report).


19.7
"Know your customer" checks



If:


(a)
the introduction of or any change in (or in the interpretation, administration
or application of) any law or regulation made after the date of this Agreement;



(b)
any change in the status of the Borrower or the Guarantor after the date of this
Agreement; or



(c)
a proposed assignment or transfer by a Lender of any of its rights and
obligations under this Agreement,



obliges any Finance Party (or in the case of Clause 19.7(c) above, any
prospective new lender) to comply with "know your customer" or similar
identification procedures in circumstances where the necessary information is
not already available to it, the Borrower shall promptly upon the request of
that Finance Party supply, or procure the supply of, such documentation and
other evidence as is required by that Finance Party (or in the case of the event
described in Clause 19.7(c) above, any prospective new lender) in order for that
Finance Party or, in the case of the event described in Clause 19.7(c) above,
any prospective new lender to carry out and be satisfied it has complied with
all necessary "know your customer" or other similar checks under all applicable
laws and regulations pursuant to the transactions contemplated in the Finance
Documents.





34

--------------------------------------------------------------------------------




19.8
Dilution Haircuts



The Borrower shall (i) review the dilution haircuts (used in the computation of
 Net Pool 1 Eligible Receivables and Net Pool 2 Eligible Receivables (both as
defined in the respective Monthly Reports)) together with the Lenders on a
semi-annual basis following the completion of each semi-annual audit as referred
to in Clause 19.5 (Due diligence and audit) above and (ii) ensure that the
above-mentioned dilution haircuts shall be adjusted (upwards or downwards) so as
to conform with the most recent 12-Month historical average dilution rates as
confirmed in the semi-annual audit as compared to the immediately preceding
semi-annual audit.


19.9
Limitation of responsibility of HSBC in preparation of reports



In the event that The Hongkong and Shanghai Banking Corporation Limited,
Singapore Branch (in its capacity as a Mandated Lead Arranger) ("HSBC") assists
with the preparation of any Aging Report pursuant to Clauses 19.5 (Due diligence
and audit) each of the Finance Parties hereby acknowledge as follows:


(a)
that Aging Report is provided to each recipient of that Aging Report for its
information only and HSBC, its employees and agents shall have no liability or
duty of care to any person, company or entity of any description in connection
with that Aging Report;



(b)
that Aging Report may not necessarily address any of the recipient’s specific
concerns, interest or needs;



(c)
neither that Aging Report nor any other document or information (or any part
thereof) delivered or supplied under or in relation to that Aging Report is
intended to provide the basis of any credit or other evaluation and should not
be considered a recommendation as to the condition (financial or otherwise) or
creditworthiness of the Borrower or its Affiliates;



(d)
each recipient of that Aging Report should make its own assessment of the
foregoing and other relevant matters including the condition (financial or
otherwise) or creditworthiness of the Borrower and its Affiliates, and obtain
its own independent advice thereon, and its participation in the Facility to the
Borrower shall be deemed to be based on its own independent investigation of the
condition (financial or otherwise) or creditworthiness of the Borrower and its
Affiliates;



(e)
none of HSBC, its employees or agents shall be held responsible for any losses
(including, without prejudice to the generality of the foregoing, indirect,
consequential or economic loss) or damages, costs or expenses suffered or
incurred, directly or indirectly, by any recipient of that Aging Report or such
other document or information (or part thereof) as a result of or arising from
anything expressly or implicitly contained in or referred to in that Aging
Report; and



(f)
each recipient of that Aging Report acknowledges and agrees to be bound by and
accept the limitations on the liability of HSBC, its employees and agents for
that Aging Report as set out in this Clause 19.9, and further acknowledge and
agree that that Aging Report may not be disclosed to any person (save for its
officers, employees, directors, Affiliates, head office, advisers and any other
branches or persons (collectively, the "Permitted Parties") on a need-to-know
basis in connection with, and for the purpose of, the provision of the Facility
to the Borrower) without HSBC's prior written consent, and that whether or not
HSBC has given its consent, HSBC will not accept any liability or responsibility
to any third party, including any Permitted Party, who may gain access to that
Aging Report.






35

--------------------------------------------------------------------------------




19.10
FATCA Information



(a)
Subject to paragraph (c) below, each Party shall, within ten Business Days of a
reasonable request by another Party:



(i)
confirm to that other Party whether it is:



(A)
a FATCA Exempt Party; or



(B)
not a FATCA Exempt Party;



(ii)
supply to that other Party such forms, documentation and other information
relating to its status under FATCA as that other Party reasonably requests for
the purposes of that other Party's compliance with FATCA;



(iii)
supply to that other Party such forms, documentation and other information
relating to its status as that other Party reasonably requests for the purposes
of that other Party's compliance with any other law, regulation, or exchange of
information regime.



(b)
If a Party confirms to another Party pursuant to paragraph (a)(i) above that it
is a FATCA Exempt Party and it subsequently becomes aware that it is not or has
ceased to be a FATCA Exempt Party, that Party shall notify that other Party
reasonably promptly.



(c)
Paragraph (a) above shall not oblige any Finance Party to do anything, and
paragraph (a)(iii) above shall not oblige any other Party to do anything, which
would or might in its reasonable opinion constitute a breach of:



(i)
any law or regulation;



(ii)
any fiduciary duty; or



(iii)
any duty of confidentiality.



(d)
If a Party fails to confirm whether or not it is a FATCA Exempt Party or to
supply forms, documentation or other information requested in accordance with
paragraph (a)(i) or (ii) above (including, for the avoidance of doubt, where
paragraph (c) above applies), then such Party shall be treated for the purposes
of the Finance Documents (and payments under them) as if it is not a FATCA
Exempt Party until such time as the Party in question provides the requested
confirmation, forms, documentation or other information.





20.
PORTFOLIO TESTS



20.1
Maximum Advance Ratio



The Borrower shall ensure and procure that the ratio of the outstanding Loans to
the Total Net Eligible Receivables (the "Maximum Advance Ratio") as reflected in
each Monthly Report delivered under Clause 19.6 (Monthly Reports) will not at
any time exceed 0.8 to 1. If the ratio is exceeded at any time, within seven (7)
days of the Facility Agent giving notice of this to the Borrower, the Borrower
shall prepay the outstanding Loans made to it so that immediately after such
prepayment, the Maximum Advance Ratio does not exceed 0.8 to 1.



36

--------------------------------------------------------------------------------








21.
GENERAL UNDERTAKINGS



The undertakings in this Clause 21 (General undertakings) remain in force from
the date of this Agreement for so long as any amount is outstanding under the
Finance Documents or any Commitment is in force.


21.1
Authorisations



(a)
The Borrower shall promptly obtain, comply with and do all that is necessary to
maintain in full force and effect (and supply certified copies to the Facility
Agent of) any Authorisation required under any applicable law or regulation:



(i)
to enable it to own its assets;



(ii)
to enable it to perform its obligations under the Finance Documents to which it
is a party;



(iii)
to ensure the legality, validity, enforceability or admissibility in evidence in
its jurisdiction of incorporation of any Finance Document; and



(iv)
to enable it to carry on its business as it is being conducted from time to time
if failure to obtain, comply with or maintain any such Authorisation would be
reasonably likely to have a Material Adverse Effect.



(b)
The Borrower shall ensure that the Assignment of Receivables is registered as a
charge against the Borrower at the Accounting and Corporate Regulatory Authority
in Singapore.



21.2
Compliance with laws



The Borrower shall, and shall ensure that the Guarantor shall, comply in all
respects with all laws to which it may be subject if failure to comply would be
reasonably likely to have a Material Adverse Effect.


21.3
Pari passu ranking



The Borrower shall, and shall ensure that the Guarantor shall, ensure that its
obligations under the Finance Documents to which it is a party rank at all times
at least pari passu in right of priority and payment with the claims of all its
other unsecured and unsubordinated creditors, except for obligations mandatorily
preferred by law applying to companies generally.


21.4
Negative pledge



(a)
The Borrower shall not create or permit to subsist any Security over all or any
part of the Charged Assets, or incur (or agree to incur) or have outstanding,
any Financial Indebtedness secured by the Charged Assets.



(b)
The Borrower shall not:



(i)
sell, lease, transfer or otherwise dispose of any of the Charged Assets on terms
whereby they are or may be leased to or re-acquired by any of its Affiliates;






37

--------------------------------------------------------------------------------




(ii)
sell, transfer or otherwise dispose of any of its receivables in respect of the
Charged Assets on recourse terms;



(iii)
enter into any arrangement under which money or the benefit of a bank or other
account in respect of the Charged Assets may be applied, set-off or made subject
to a combination of accounts; or



(iv)
enter into any other preferential arrangement in respect of the Charged Assets
having a similar effect,



in circumstances where the arrangement or transaction is entered into primarily
as a method of raising Financial Indebtedness or of financing the acquisition of
an asset.


(c)
Clause 21.4(a) and Clause 21.4(b) above do not apply to:



(i)
any Security created pursuant to any Finance Document;



(ii)
any netting or set-off arrangement entered into by the Borrower in the ordinary
course of its banking arrangements for the purpose of netting debit and credit
balances;



(iii)
any lien arising by operation of law and in the ordinary course of trading
provided that the debt which is secured thereby is paid when due or contested in
good faith by appropriate proceedings and properly provisioned; or



(iv)
any Security created with the consent of the Facility Agent (acting on the
instructions of all the Lenders).



21.5
Disposals



The Borrower shall not (whether by a single transaction or a number of
transactions (whether related or not) and whether voluntary or involuntary and
whether at one time or over a period of time) sell, lease, transfer or otherwise
dispose of all or any part of the Charged Assets, provided that the Borrower
shall be permitted to sell Receivables forming part of the Charged Assets to the
extent that:


(a)
any such Receivables sold in a particular calendar month must be owed to the
Borrower by the same Debtor (or Affiliates of such Debtor);



(b)
both before and after giving effect to the consummation of such sale, no
Default, Event of Default or Early Amortisation Event shall have occurred and be
continuing;



(c)
on and after giving effect to such sale, the Borrower is in compliance with the
Maximum Advance Ratio; and



(d)
the aggregate face amount of any such Eligible Receivables sold by the Borrower
during the most recent 12 Months does not exceed an amount equal to 50 per cent.
of the Total Commitments,



for this purpose, the Borrower shall provide the Facility Agent, by the date of
such sale, a certificate (signed by a director) certifying the satisfaction of
the aforesaid conditions and setting out computations as to compliance with
paragraphs (c) and (d) above.





38

--------------------------------------------------------------------------------




21.6
Security and guarantees



(a)
The Borrower shall, at its own expense, promptly take all such action:



(i)
for the purpose of perfecting or protecting the Finance Parties' rights under,
and preserving the Security intended to be created or evidenced by, any of the
Finance Documents, as the Facility Agent or the Security Agent may reasonably
require; and



(ii)
for the purpose of facilitating the realisation of any of that Security, as the
Facility Agent or the Security Agent may require,



including the execution of any transfer, conveyance, assignment or assurance of
any Charged Asset and the giving of any notice, order or direction and the
making of any registration which the Facility Agent or the Security Agent may
reasonably require. For the avoidance of doubt, no notice of assignment shall be
required to be given to any Debtor pursuant to the Assignment of Receivables
except in accordance with the terms set out therein.


(b)
The Borrower shall not do or consent to the doing of, anything which might
prejudice the validity, enforceability or priority of any of the Security
created pursuant to the Security Documents.



21.7
Sanctions



The Borrower will not, will ensure that the Guarantor will not, and will ensure
that none of their respective Subsidiaries will, directly or indirectly:


(a)
use the proceeds of the facilities made available hereunder, or lend, contribute
or otherwise make available such proceeds to any subsidiary, joint venture
partner or other Person, to fund any activities or business of or with any
Person, or in any country or territory, that, at the time of such funding, is,
or whose government is, the subject of Sanctions or in any other manner that
would result in a violation of Sanctions by any Person; or



(b)
use or permit to be used any revenue or benefit derived from any activity or
dealing, with any Person that is, or in any country or territory that is or
whose government is, the subject of Sanctions in discharging any of the
obligations under the Finance Documents.



21.8
Anti-Money Laundering



The Borrower shall, shall ensure that the Guarantor shall, and shall ensure that
each of their respective Subsidiaries will conduct its business in compliance in
all material respects with all applicable anti-money laundering laws and
regulations of each jurisdiction applicable to the Borrower and the Guarantor
and their respective Subsidiaries.


21.9
Anti-Corruption / Anti-Bribery



The Borrower shall, shall ensure that the Guarantor shall, and shall ensure that
each of their respective Subsidiaries will conduct its business in compliance in
all material respects with all applicable anti-corruption and anti-bribery laws,
rules and regulations of each jurisdiction applicable to the Borrower and the
Guarantor and their respective Subsidiaries.







39

--------------------------------------------------------------------------------




22.
COLLECTION ACCOUNT



22.1
Notice of Security Interests



(a)
The Borrower hereby gives notice to the Account Bank of the Security granted by
it to the Security Agent over the Collection Account.



(b)
Each of the Borrower and the Account Bank hereby acknowledges that all the
Borrower's right, title and interest in and to the Collection Account shall be
charged and assigned to the Security Agent.



22.2
Interest on account balances



Each of the Borrower and the Account Bank hereby confirms that, so long as any
amount is outstanding under the Finance Documents, the amount standing to the
credit of the Collection Account shall bear interest in the currency in which
such amount is denominated at the rate offered by the Account Bank to the normal
commercial customers for comparable amounts and for such periods as the Account
Bank reasonably determines. Such interest shall be credited to the Collection
Account.


22.3
Restrictions on Withdrawals



(a)
The Borrower shall not make or purport to make a withdrawal or transfer from,
and the Account Bank shall not permit a withdrawal or transfer from, the
Collection Account unless:



(i)
no Event of Default or Early Amortisation Event has occurred; and



(ii)
such withdrawal or transfer would not cause the Collection Account to become
overdrawn by an amount exceeding $25,000 in the aggregate.



(b)
If at any time an Early Amortisation Event has occurred, the Security Agent
shall, on the instructions of the Majority Lenders, by written notice to the
Account Bank, specify that no withdrawal from the Collection Account may be made
without the prior written consent of the Security Agent and/or that the Security
Agent is empowered to exercise full control over the Collection Account to the
exclusion of the Borrower, Provided That the Borrower shall be entitled to issue
a written request to the Account Bank requesting that an aggregate amount not
exceeding "X" (calculated by the Facility Agent in accordance with Schedule 7
(Allocation of cashflows following an Early Amortisation Event)) may be
withdrawn from the Collection Account and the Security Agent shall promptly
provide the Account Bank with its written consent to such withdrawals:



(i)
if such Early Amortisation Event occurred during or prior to the fiscal Month
covered by the most recent Monthly Report delivered pursuant to Clause 19.6
(Monthly Reports) and that Monthly Report shows that the Maximum Advance Ratio
does not exceed 0.8 to 1; or



(ii)
if such Early Amortisation Event occurred after the fiscal Month covered by the
most recent Monthly Report delivered pursuant to Clause 19.6 (Monthly Reports)
and the Borrower delivers an additional report (in the form set out in Schedule
8 (Monthly Report)) which shows that the Maximum Advance Ratio does not exceed
0.8 to 1 following the occurrence of such Early Amortisation Event.






40

--------------------------------------------------------------------------------




For this purpose:


(A)
the daily remittance of funds to the Borrower shall be permitted without
requiring the delivery of any further request by the Borrower so long as the
Borrower is in compliance with its obligations to deliver the Monthly Reports
pursuant to Clause 19.6 (Monthly Reports) and such Monthly Report(s) show that
the Maximum Advance Ratio does not exceed 0.8 to 1; and



(B)
on each such proposed date of withdrawal by the Borrower, the Facility Agent
and/or the Security Agent shall apply an amount equivalent to "Y" (as computed
in accordance with the formula set out in Schedule 7 (Allocation of cashflows
following an Early Amortisation Event) towards the amortisation of the Facility.



(c)
The Finance Parties acknowledge that the Account Bank may (subject to the above
conditions and the other provisions in this Agreement) comply with any such
instructions.



(d)
No sum may be withdrawn from the Collection Account except as expressly
permitted or required by this Agreement.



22.4
Payments to the Collection Account



(a)
The Borrower shall (i) instruct all Debtors to pay the Receivables directly into
the Collection Account and (ii) immediately credit the proceeds of any
Receivables into the Collection Account. For the avoidance of doubt, the
Borrower shall be deemed to be in compliance with this Clause 22.4(a) so long as
a notice in writing is issued to the Debtors instructing the Debtors to pay the
Receivables into the Collection Account.



(b)
No sum may be credited to the Collection Account except as expressly permitted
or required by this Agreement.



22.5
Account Mandate



The Account Bank hereby agrees that it shall maintain the Collection Account in
accordance with:


(a)
any mandate agreed between the Borrower and the Account Bank;



(b)
its normal banking practices; and



(c)
the provisions of the Finance Documents,



provided that, if there is any conflict between the Finance Documents and any
mandate agreed between the Borrower and the Account Bank or the Account Bank's
normal practices, the provisions of the Finance Documents shall prevail but only
to the extent that the Account Bank would not be in breach of any law as a
result.


22.6
Obligations of the Borrower



Neither the existence of the Collection Account, nor the insufficiency of funds
in the Collection Account, nor any inability to apply any funds in the
Collection Account towards the relevant payment, shall affect the obligation of
the Borrower to make all payments required to be made to the Facility Agent on
the due date for such payments in accordance with the Finance Documents.



41

--------------------------------------------------------------------------------






22.7
Currency



(a)
The Borrower shall direct the Account Bank to convert monies received by it or
paid by it or paid on its behalf to the Account Bank for crediting to an account
opened by it which is not denominated in United States Dollars into United
States Dollars.



(b)
If requested by the Borrower, the Account Bank may effect foreign exchange
transactions in relation to funds to be withdrawn from the Collection Account at
the rate of exchange then prevailing in the market in accordance with the
Account Bank's normal operating practices in order that the Borrower may satisfy
its obligations as and when such obligations may arise in a currency other than
United States Dollars.



(c)
Any incidental costs of making such conversion in Clauses 22.7(a) and 22.7(b)
shall be borne by the Borrower.



22.8
Access to Collection Account



The Borrower irrevocably grants to each of the Facility Agent and the Security
Agent access to review the books and records relating to the Collection Account
and irrevocably waives any right of confidentiality which may exist in respect
of such books and records to the extent necessary to allow disclosure of such
books and records to each of the Facility Agent and the Security Agent. The
Borrower authorises the Account Bank to give each of the Facility Agent and the
Security Agent unrestricted access to review such books and records held by the
Account Bank and to provide to each of the Facility Agent and the Security
Agent, without any reference to or any further authority from the Borrower and
without any enquiry from it as to the justification for such disclosure, such
information relating to the Collection Account as each of the Facility Agent and
the Security Agent may reasonably request such Account Bank to disclose to it.




23.
EVENTS OF DEFAULT



Each of the events or circumstances set out in this Clause 23 (Events of
Default) is an Event of Default.


23.1
Non-payment



The Borrower or the Guarantor does not pay on the due date any amount payable
pursuant to a Finance Document at the place at and in the currency in which it
is expressed to be payable unless:


(a)
its failure to pay is caused by administrative or technical error; and



(b)
payment is made within five (5) Business Days of its due date.



23.2
Other obligations



(a)
The Borrower fails to comply with the requirements of Clause 20.1 (Maximum
Advance Ratio) taking into account the 7-day grace period set out in Clause 20.1
(Maximum Advance Ratio).




42

--------------------------------------------------------------------------------






(b)
An Early Amortisation Event occurs and the proceeds from the Receivables which
have been applied towards the amortisation of the Facility pursuant to Clause 8
(Early Amortisation Events) do not fully amortise the Facility by the date
falling 120 days after the date on which the Facility Agent or the Security
Agent first applies the proceeds of the Receivables towards amortisation of the
Facility pursuant to Clause 8(a).



23.3
Cross acceleration



Any Financial Indebtedness of the Borrower in an amount in excess of
$100,000,000 in aggregate is accelerated because of a default with respect to
such Financial Indebtedness without such Financial Indebtedness having been
discharged or such acceleration having been cured, waived, rescinded or annulled
within a period of 30 days.


23.4
Insolvency



(a)
The Borrower or the Guarantor is unable or admits inability to pay its debts as
they fall due, suspends making payments on any of its debts or, by reason of
actual or anticipated financial difficulties, commences negotiations with one or
more of its creditors with a view to rescheduling any of its indebtedness.



(b)
The value of the assets of the Borrower or the Guarantor is less than its
liabilities (taking into account contingent and prospective liabilities).



(c)
A moratorium is declared in respect of any indebtedness of the Borrower or the
Guarantor.



23.5
Insolvency proceedings



Any corporate action, legal proceedings or other procedure or step is taken in
relation to:


(a)
the suspension of payments, a moratorium of any indebtedness, winding-up,
dissolution, administration, judicial management or reorganisation (by way of
voluntary arrangement, scheme of arrangement or otherwise) of the Borrower or
the Guarantor;



(b)
a composition, assignment or arrangement with any creditor of the Borrower or
the Guarantor;



(c)
the appointment of a liquidator, receiver, administrator, judicial manager,
administrative receiver, compulsory manager or other similar officer in respect
of the Borrower or the Guarantor or any of their assets; or



(d)
enforcement of any Security over the Charged Assets,



or any analogous procedure or step is taken in any jurisdiction.


23.6
Creditors' process



Any expropriation, attachment, sequestration, distress or execution or any
analogous process in any jurisdiction affects any Charged Asset or Charged
Assets of the Borrower.



43

--------------------------------------------------------------------------------






23.7
Nationalisation



Any step is taken by any person with a view to the seizure, compulsory
acquisition, expropriation or nationalisation of any part of the Charged Assets
or the issued shares in the capital of the Borrower.


23.8
Cessation of Business



The Borrower or the Guarantor ceases to carry on its business as a going
concern.


23.9
Unlawfulness



(a)
It is or becomes unlawful for the Borrower or the Guarantor to perform any of
its obligations under the Finance Documents to which it is a party.



(b)
Any obligation or obligations of the Borrower or the Guarantor under any Finance
Document is/are not or cease to be legal, valid, binding or enforceable.



23.10
Repudiation or rescission of agreements



The Borrower or the Guarantor rescinds or purports to rescind or repudiates or
purports to repudiate a Finance Document to which it is a party or any of the
Transaction Security or evidences an intention to rescind or repudiate a Finance
Document or any Transaction Security in whole or in part.


23.11
Governmental Intervention



By or under the authority of any government, the Borrower is declared by the
Minister of Finance to be a company to which Part IX of the Companies Act
(Chapter 50 of Singapore) applies.


23.12
Acceleration



On and at any time after the occurrence of an Event of Default, the Facility
Agent may, and shall if so directed by the Majority Lenders, by notice to the
Borrower:


(a)
cancel the Total Commitments whereupon it shall immediately be cancelled;



(b)
declare that all or part of the Loans, together with accrued interest, and all
other amounts accrued or outstanding under the Finance Documents be immediately
due and payable, whereupon they shall become immediately due and payable; and/or



(c)
declare that all or part of the Loans be payable on demand, whereupon it shall
immediately become payable on demand by the Facility Agent on the instructions
of the Majority Lenders.





24.
CHANGES TO THE LENDERS



24.1
Assignments and transfers by the Lenders



Subject to this Clause 24, a Lender (the "Existing Lender") may:


(i)
assign all or any of its rights; or




44

--------------------------------------------------------------------------------






(ii)
transfer by novation all or any of its rights and obligations,



under the Finance Documents to another bank or financial institution or to a
trust, fund or other entity which is regularly engaged in or established for the
purpose of making, purchasing or investing in loans, securities or other
financial assets (in each case, including, without limitation, any of its
Affiliates) (the "New Lender"). No Lender shall assign or transfer its rights or
obligations to any entity which, to its knowledge, is a competitor of the
Guarantor, which is in the business of designing, building or licensing
semiconductor technologies, Provided That nothing herein shall oblige the
Facility Agent to carry out any checks to ascertain whether any New Lender is a
competitor of the Guarantor. The relevant Existing Lender may, if it so wishes,
but is not obliged to, procure a confirmation from the Borrower as to whether
the proposed New Lender is such a competitor.


24.2
Conditions of assignment or transfer



(a)
Any Lender may assign or transfer to one or more assignees or transferees all or
a portion of its rights and obligations under this Agreement with the prior
written consent of the Borrower (such consent not to be unreasonably withheld,
conditioned or delayed), provided that the Borrower shall be deemed to have
consented to any such assignment or transfer unless it shall object thereto by
written notice to the Facility Agent within five (5) Business Days after having
received notice thereof, and provided further that no consent of the Borrower
shall be required for an assignment or transfer to a Lender, an Affiliate of a
Lender, an Approved Fund or, if an Early Amortisation Event or Event of Default
has occurred and is continuing, to any other assignee or transferee.



(b)
An assignment will only be effective on receipt by the Facility Agent of written
confirmation from the New Lender (in form and substance satisfactory to the
Facility Agent) that the New Lender will assume the same obligations to the
other Finance Parties as it would have been under if it was an Original Lender,
subject to the compliance of such "know your customer" or other similar
procedures as may be necessary to be undertaken by the Facility Agent on such
Lender(s).



(c)
A transfer will only be effective if the procedure set out in Clause 24.5
(Procedure for assignment and transfer) is complied with.



(d)
If:



(i)
a Lender assigns or transfers any of its rights or obligations under the Finance
Documents or changes its Facility Office; and



(ii)
as a result of circumstances existing at the date the assignment, transfer or
change occurs, the Borrower or the Guarantor would be obliged to make a payment
to the New Lender or Lender acting through its new Facility Office under Clause
13 (Tax gross-up and indemnities) or Clause 14 (Increased Costs),



then the New Lender or Lender acting through its new Facility Office is only
entitled to receive payment under those Clauses to the same extent as the
Existing Lender or Lender acting through its previous Facility Office would have
been if the assignment, transfer or change had not occurred.



45

--------------------------------------------------------------------------------






24.3
Assignment or transfer fee



The New Lender shall, on the date upon which an assignment or transfer takes
effect, pay to the Facility Agent (for its own account) a fee of US$7,000.


24.4
Limitation of responsibility of Existing Lenders



(a)
Unless expressly agreed to the contrary, an Existing Lender makes no
representation or warranty and assumes no responsibility to a New Lender for:



(i)
the legality, validity, effectiveness, adequacy or enforceability of the Finance
Documents or any other documents;



(ii)
the financial condition of the Borrower or the Guarantor;



(iii)
the performance and observance by the Borrower or the Guarantor of its
obligations under the Finance Documents or any other documents; or



(iv)
the accuracy of any statements (whether written or oral) made in or in
connection with any Finance Document or any other document,



and any representations or warranties implied by law are excluded.


(b)
Each New Lender confirms to the Existing Lender and the other Finance Parties
that it:



(i)
has made (and shall continue to make) its own independent investigation and
assessment of the financial condition and affairs of the Borrower or the
Guarantor and its related entities in connection with its participation in this
Agreement and has not relied exclusively on any information provided to it by
the Existing Lender in connection with any Finance Document; and



(ii)
will continue to make its own independent appraisal of the creditworthiness of
the Borrower or the Guarantor and its related entities whilst any amount is or
may be outstanding under the Finance Documents or any Commitment is in force.



(c)
Nothing in any Finance Document obliges an Existing Lender to:



(i)
accept a re-transfer from a New Lender of any of the rights and obligations
assigned or transferred under this Clause 24; or



(ii)
support any losses directly or indirectly incurred by the New Lender by reason
of the non-performance by the Borrower or the Guarantor of its obligations under
the Finance Documents or otherwise.



24.5
Procedure for assignment and transfer



(a)
Subject to the conditions set out in Clause 24.2 (Conditions of assignment or
transfer), an assignment or a transfer is effected in accordance with paragraph
(b) below when the Facility Agent executes an otherwise duly completed Transfer
Certificate delivered to it by the Existing Lender and the New Lender. The
Facility Agent shall, as soon as reasonably practicable after receipt by it of a
duly completed Transfer Certificate appearing on its face to comply with the
terms of this Agreement and delivered in accordance with the terms of this
Agreement, execute that Transfer Certificate.




46

--------------------------------------------------------------------------------






(b)
On the Transfer Date:



(i)
to the extent that in the Transfer Certificate the Existing Lender seeks to
assign and/or transfer by novation its rights and obligations under the Finance
Documents the Borrower, the Guarantor and the Existing Lender shall be released
from further obligations towards one another under the Finance Documents and
their respective rights against one another shall be cancelled (being the
"Discharged Rights and Obligations");



(ii)
the Borrower, the Guarantor and the New Lender shall assume obligations towards
one another and/or acquire rights against one another which differ from the
Discharged Rights and Obligations only insofar as the Borrower, the Guarantor
and the New Lender have assumed and/or acquired the same in place of the
Borrower, the Guarantor and the Existing Lender;



(iii)
the Facility Agent, the Security Agent, the Account Bank, the Mandated Lead
Arrangers, the Arranger, the New Lender and other Lenders shall acquire the same
rights and assume the same obligations between themselves as they would have
acquired and assumed had the New Lender been an Original Lender with the rights
and/or obligations acquired or assumed by it as a result of the assignment
and/or transfer and to that extent the Facility Agent, , the Security Agent, the
Account Bank, the Mandated Lead Arrangers, the Arranger and the Existing Lender
shall each be released from further obligations to each other under the Finance
Documents; and



(iv)
the New Lender shall become a Party as a "Lender".



(c)
Any consent, waiver or decision given or made by the Existing Lender prior to
such assignment or transfer will be binding on the New Lender.



24.6
Disclosure of information



Without prejudice to the Finance Parties' rights to disclose information
relating to the Borrower or the Guarantor whether under the common law or the
Banking Act (Chapter 19 of Singapore) (as amended or re-enacted from time to
time, the "Banking Act") or otherwise, the Borrower consents, and shall procure
that the Guarantor consents, to each Finance Party, its officers (as defined in
the Banking Act) and agents and all persons to whom Section 47 of the Banking
Act applies, disclosing any information relating to the Borrower, the Guarantor
and the Finance Documents as that Finance Party shall consider appropriate for
any such purposes as it thinks fit, and any other information (including
personal data) relating to the Borrower, the Guarantor and the account
relationship (including deposit accounts) and/or dealing relationship of the
Borrower and the Guarantor with that Finance Party, including but not limited to
details of the Facility, any Finance Document, any security taken, transactions
undertaken and balances and positions with the Finance Party to:


(a)
any of that Finance Party's or a Related Party's (as defined below) agents,
contractors or third party service providers or professional advisers, whether
in Singapore or outside Singapore;



(b)
that Finance Party's head office, branches, representative offices,
Subsidiaries, related corporations or Affiliates, in Singapore or any other
jurisdiction (collectively the "Related Parties" and each a "Related Party") for
any database or data processing purposes or other purposes in connection with
that Finance Party's operations or businesses, notwithstanding that a Related
Party's principal place of business may be outside of Singapore or that the
information relating to the Borrower or the Guarantor following




47

--------------------------------------------------------------------------------




disclosure may be collected, held, processed or used by any Related Party in
whole or in part outside of Singapore;


(c)
any regulatory, supervisory, administrative, governmental, quasi-governmental or
other authority, court of law, tribunal or person, in Singapore or any other
jurisdiction, where such disclosure is required by law, regulation, judgement or
order of court or order of any tribunal;



(d)
any actual or potential New Lender or other assignee or transferee of any rights
and obligations of a Lender or other participants in any of its rights and/or
obligations under or relating to the Facility, this Agreement or any other
Finance Document and any security therefor for any purposes connected with the
proposed assignment or transfer, or any agent or legal or financial adviser of
any of the foregoing;



(e)
any person who is succeeding (or may potentially succeed) the Facility Agent or
the Security Agent;



(f)
any insurer or insurance broker (whether of that Finance Party, any Related
Party, the Borrower, the Guarantor or otherwise) or any direct or indirect
provider of credit protection to that Finance Party or Related Party;



(g)
any provider of any Security or guarantee for the Facility;



(h)
any rating agency (solely for the purpose of providing a confidential private
rating of this Agreement or the Loans to a particular Lender(s) or in connection
with such rating agency’s rating of a particular Lender(s));



(i)
the Borrower or the Guarantor;



(j)
any of that Finance Party's Affiliates, the Account Bank, the Borrower, the
Guarantor and any other person:



(i)
with (or through) whom that Finance Party enters into (or may potentially enter
into) any sub-participation in relation to, or any other transaction under which
payments are to be made by reference to, this Agreement, the Borrower or the
Guarantor, or any agent or legal or financial adviser of any of the foregoing;
or



(ii)
who is a person, or who belongs to a class of persons, specified in the second
column of the Third Schedule to the Banking Act.



(k)
any receiver or receiver and manager appointed by that Finance Party; or



(l)
any other person to whom that Finance Party is under a duty to make such
disclosure.



This Clause 24.6 (Disclosure of information) is not, and shall not be deemed to
constitute, an express or implied agreement by any Finance Party with the
Borrower or the Guarantor for a higher degree of confidentiality than that
prescribed in Section 47 of the Banking Act and in the Third Schedule to the
Banking Act.



48

--------------------------------------------------------------------------------






24.7
Universal Succession (Assignments and Transfers)



(a)
Without prejudice to this Clause 24, if a Lender is to be merged with any other
person by universal succession, such Lender shall, at its own cost within 45
days of that merger furnish to the Facility Agent:



(i)
an original or certified true copy of a legal opinion issued by a qualified
legal counsel practicing law in its jurisdiction of incorporation confirming
that all such Lender's assets, rights and obligations generally have been duly
vested in the succeeding entity who has succeeded to all relationships as if
those assets, rights and obligations had been originally acquired, incurred or
entered into by the succeeding entity; and



(ii)
an original or certified true copy of a written confirmation by either the
Lender's legal counsel or such other legal counsel acceptable to the Facility
Agent and for the benefit of the Facility Agent (in its capacity as facility
agent of the Lenders) that the laws of Singapore and of the jurisdiction in
which the Facility Office of such Lender is located recognise such merger by
universal succession under the relevant foreign laws,



whereupon a transfer and novations of all such Lender's assets, rights and
obligations to its succeeding entity shall have been or be deemed to have been
duly effected as at the date of the said merger.


(b)
If such Lender, in a universal succession, does not comply with the requirements
under this Clause 24.7 (Universal Succession (Assignments and Transfers)), the
Facility Agent has the right to decline to recognise the succeeding entity and
demand such Lender and the succeeding entity to either sign and deliver a
Transfer Certificate to the Facility Agent evidencing the disposal of all rights
and obligations of such Lender to that succeeding entity, or provide or enter
into such documents, or make such arrangements acceptable to the Facility Agent
(acting on the advice of the Lender’s legal counsel (any legal costs so incurred
shall be borne by the relevant Lender) in order to establish that all rights and
obligations of the relevant Lender under this Agreement have been transferred to
and assumed by the succeeding entity.



24.8
Security over Lender’s rights



In addition to the other rights provided to Lenders under this Clause 24, each
Lender may without consulting with or obtaining consent from any Obligor, at any
time charge, assign or otherwise create Security in or over (whether by way of
collateral or otherwise) all or any of its rights under any Finance Document to
secure obligations of that Lender including, without limitation:


(a)
any charge, assignment or other Security to secure obligations to a federal
reserve or central bank; and



(b)
in the case of any Lender which is a fund, any charge, assignment or other
Security granted to any holders (or trustee or representatives of holders) of
obligations owed, or securities issued, by that Lender as security for those
obligations or securities,



except that no such charge, assignment or Security shall:



49

--------------------------------------------------------------------------------






(A)
release a Lender from any of its obligations under the Finance Documents or
substitute the beneficiary of the relevant charge, assignment or Security for
the Lender as a party to any of the Finance Documents; or



(B)
require any payments to be made by an Obligor other than or in excess of, or
grant to any person any more extensive rights than, those required to be made or
granted to the relevant Lender under the Finance Documents.





25.
CHANGES TO THE BORROWER AND THE GUARANTOR



Neither the Borrower nor the Guarantor may assign any of its rights or transfer
any of its rights or obligations under the Finance Documents.




26.
ROLE OF THE FACILITY AGEND, THE MANDATED LEAD ARRANGERS AND THE ARRANGER



26.1
Appointment of the Facility Agent



(a)
Each other Finance Party appoints the Facility Agent to act as its facility
agent under and in connection with the Finance Documents.



(b)
Each other Finance Party authorises the Facility Agent to exercise the rights,
powers, authorities and discretions specifically given to the Facility Agent
under or in connection with the Finance Documents together with any other
incidental rights, powers, authorities and discretions.



26.2
Duties of the Facility Agent



(a)
The Facility Agent shall promptly forward to a Party the original or a copy of
any document which is delivered to the Facility Agent for that Party by any
other Party.



(b)
Except where a Finance Document specifically provides otherwise, the Facility
Agent is not obliged to review or check the adequacy, accuracy or completeness
of any document it forwards to another Party.



(c)
If the Facility Agent receives notice from a Party referring to this Agreement,
describing a Default or an Early Amortisation Event and stating that the
circumstance described is a Default or an Early Amortisation Event, it shall
promptly notify the Finance Parties.



(d)
If the Facility Agent is aware of the non-payment of any principal, interest,
commitment fee or other fee payable to a Finance Party (other than the Facility
Agent or the Mandated Lead Arrangers) under this Agreement it shall promptly
notify the other Finance Parties.



(e)
The Facility Agent's duties under the Finance Documents are solely mechanical
and administrative in nature.



(f)
Each Party agrees that the Facility Agent shall have only those duties,
obligations and responsibilities expressly specified in the Finance Documents to
which the Facility Agent is party (and no others shall be implied).






50

--------------------------------------------------------------------------------




26.3
Role of the Mandated Lead Arrangers, and the Arranger



(a)
Except as specifically provided in the Finance Documents, the Mandated Lead
Arrangers have no obligations of any kind to any other Party under or in
connection with any Finance Document.



(b)
Except as specifically provided in the Finance Documents, the Arranger has no
obligations of any kind to any other Party under or in connection with any
Finance Document.



26.4
No fiduciary duties



(a)
Nothing in this Agreement constitutes the Facility Agent, the Arranger or any
Mandated Lead Arranger as a trustee or fiduciary of any other person.



(b)
None of the Facility Agent, the Arranger or any Mandated Lead Arranger shall be
bound to account to any Lender for any sum or the profit element of any sum
received by it for its own account.



26.5
Business with the Guarantor and its Subsidiaries



The Facility Agent, the Arranger and the Mandated Lead Arrangers may accept
deposits from, lend money to and generally engage in any kind of banking or
other business with the Guarantor or any of its Subsidiaries.


26.6
Rights and discretions of the Facility Agent



(a)
The Facility Agent may rely on:



(i)
any representation, notice or document believed by it to be genuine, correct and
appropriately authorised; and



(ii)
any statement made by a director, authorised signatory or employee of any person
regarding any matters which may reasonably be assumed to be within his knowledge
or within his power to verify.



(b)
The Facility Agent may assume (unless it has received notice to the contrary in
its capacity as facility agent for the Lenders) that:



(i)
no Default or Early Amortisation Event has occurred (unless it has actual
knowledge of a Default arising under Clause 23.1 (Non-payment)); and



(ii)
any right, power, authority or discretion vested in any Party or the Majority
Lenders has not been exercised.



(c)
The Facility Agent may engage, pay for and rely on the advice or services of any
lawyers, accountants, surveyors or other experts.



(d)
The Facility Agent may act in relation to the Finance Documents through its
personnel and agents.



(e)
The Facility Agent may disclose to any other Party any information it believes
it has received as facility agent under this Agreement.






51

--------------------------------------------------------------------------------




(f)
Notwithstanding any other provision of any Finance Document to the contrary,
none of the Facility Agent, the Arranger or any Mandated Lead Arranger is
obliged to do or omit to do anything if it would or might in its reasonable
opinion constitute a breach of any law or regulation or a breach of a duty of
confidentiality.



26.7
Majority Lenders' instructions



(a)
Unless a contrary indication appears in a Finance Document, the Facility Agent
shall (i) exercise any right, power, authority or discretion vested in it as
Facility Agent in accordance with any instructions given to it by the Majority
Lenders (or, if so instructed by the Majority Lenders, refrain from exercising
any right, power, authority or discretion vested in it as Facility Agent) and
(ii) not be liable for any act (or omission) if it acts (or refrains from taking
any action) in accordance with an instruction of the Majority Lenders.



(b)
Unless a contrary indication appears in a Finance Document, any instructions
given by the Majority Lenders will be binding on all the Finance Parties.



(c)
The Facility Agent may refrain from acting in accordance with the instructions
of the Majority Lenders (or, if appropriate, the Lenders) until it has received
such security as it may require for any cost, loss or liability (together with
any associated Indirect Tax) which it may incur in complying with the
instructions.



(d)
In the absence of instructions from the Majority Lenders (or, if appropriate,
the Lenders), the Facility Agent may act (or refrain from taking action) as it
considers to be in the best interest of the Lenders.



(e)
The Facility Agent is not authorised to act on behalf of a Lender (without first
obtaining that Lender's consent) in any legal or arbitration proceedings
relating to any Finance Document.



26.8
Responsibility for documentation



None of the Facility Agent, the Arranger or any Mandated Lead Arranger:


(a)
is responsible for the adequacy, accuracy and/or completeness of any information
supplied by the Facility Agent, the Arranger, any Mandated Lead Arranger, the
Borrower, the Guarantor or any other person given in or in connection with any
Finance Document (including, without limitation, any information supplied to the
Facility Agent in any Monthly Report); or



(b)
is responsible for the legality, validity, effectiveness, adequacy, accuracy,
genuinity, completeness and/or enforceability of any Finance Document or any
other agreement, arrangement or document entered into, made or executed in
anticipation of or in connection with any Finance Document (including, without
limitation, any Monthly Report supplied to the Facility Agent).



26.9
Exclusion of liability



(a)
Without limiting paragraph (b) below, the Facility Agent will not be liable for
any action taken or omitted by it under or in connection with any Finance
Document, unless directly caused by its gross negligence or wilful misconduct.



(b)
No Party (other than the Facility Agent) may take any proceedings against any
officer, employee or facility agent of the Facility Agent in respect of any
claim it might have against the Facility Agent or in respect of any act or
omission of any kind by that officer, employee




52

--------------------------------------------------------------------------------




or facility agent in relation to any Finance Document and any officer, employee
or facility agent of the Facility Agent may rely on this Clause. Any third party
referred to in this paragraph (b) may enjoy the benefit of or enforce the terms
of this paragraph in accordance with the provisions of the Contracts (Right of
Third Parties) Act (Chapter 53B of Singapore).


(c)
The Facility Agent will not be liable for any delay (or any related
consequences) in crediting an account with an amount required under the Finance
Documents to be paid by the Facility Agent if the Facility Agent has taken all
necessary steps as soon as reasonably practicable to comply with the regulations
or operating procedures of any recognised clearing or settlement system used by
the Facility Agent for that purpose.



(d)
Nothing in this Agreement shall oblige the Facility Agent, the Security Agent,
the Arranger or any Mandated Lead Arranger to carry out any "know your customer"
or other checks in relation to any person on behalf of any Lender and each
Lender confirms to the Facility Agent, the Arranger and the Mandated Lead
Arrangers that it is solely responsible for any such checks it is required to
carry out and that it may not rely on any statement in relation to such checks
made by the Facility Agent, the Security Agent, the Arranger or any Mandated
Lead Arranger.



26.10
Lenders' indemnity to the Facility Agent



Each Lender shall (in proportion to its share of the Total Commitments or, if
the Total Commitments are then zero, to its share of the Total Commitments
immediately prior to their reduction to zero) indemnify the Facility Agent,
within three (3) Business Days of demand, against any fees, remuneration, cost,
loss or liability incurred by the Facility Agent (otherwise than by reason of
the Facility Agent's gross negligence or wilful misconduct) in acting as
Facility Agent under the Finance Documents (unless the Facility Agent has been
reimbursed by the Borrower pursuant to a Finance Document).


26.11
Resignation of the Facility Agent



(a)
The Facility Agent may resign and appoint one of its Affiliates acting through
an office in Singapore as successor by giving notice to the Lenders and the
Borrower.



(b)
Alternatively the Facility Agent may resign by giving notice to the other
Finance Parties and the Borrower, in which case the Majority Lenders (after
consultation with the Borrower) may appoint a successor Facility Agent
acceptable to the Borrower (acting reasonably).



(c)
If the Majority Lenders have not appointed a successor Facility Agent in
accordance with paragraph (b) above within 30 days after notice of resignation
was given, the Facility Agent (after consultation with the Borrower) may appoint
a successor Facility Agent (acting through an office in Singapore) acceptable to
the Borrower (acting reasonably).



(d)
The retiring Facility Agent shall, at its own cost, make available to the
successor Facility Agent such documents and records and provide such assistance
as the successor Facility Agent may reasonably request for the purposes of
performing its functions as Facility Agent under the Finance Documents.



(e)
The Facility Agent's resignation notice shall only take effect upon the
appointment of a successor.




53

--------------------------------------------------------------------------------




(f)
Upon the appointment of a successor, the retiring Facility Agent shall be
discharged from any further obligation in respect of the Finance Documents but
shall remain entitled to the benefit of this Clause 26 (Role of the Facility
Agent, the Mandated Lead Arrangers, and the Arranger) and the rights and
protection of the Facility Agent in this Agreement and the Finance Documents.
Its successor and each of the other Parties shall have the same rights and
obligations amongst themselves as they would have had if such successor had been
an original Party.



(g)
After consultation with the Borrower, the Majority Lenders may, by notice to the
Facility Agent, require it to resign in accordance with paragraph (b) above. In
this event, the Facility Agent shall resign in accordance with paragraph (b)
above.



26.12
Confidentiality



(a)
In acting as facility agent for the Finance Parties, the Facility Agent shall be
regarded as acting through its agency division which shall be treated as a
separate entity from any other of its divisions or departments.



(b)
If information is received by another division or department of the Facility
Agent, it may be treated as confidential to that division or department and the
Facility Agent shall not be deemed to have notice of it.



26.13
Relationship with the Lenders



The Facility Agent may treat each Lender as a Lender, entitled to payments under
this Agreement and acting through its Facility Office unless it has received not
less than five (5) Business Days prior notice from that Lender to the contrary
in accordance with the terms of this Agreement.


26.14
Credit appraisal by the Lenders



Without affecting the responsibility of the Borrower or the Guarantor for
information supplied by it or on its behalf in connection with any Finance
Document, each Lender confirms to the Facility Agent, the Arranger and the
Mandated Lead Arrangers that it has been, and will continue to be, solely
responsible for making its own independent appraisal and investigation of all
risks arising under or in connection with any Finance Document including but not
limited to:


(a)
the financial condition, status and nature of the Guarantor and the Borrower;



(b)
the legality, validity, effectiveness, adequacy or enforceability of any Finance
Document and any other agreement, arrangement or document entered into, made or
executed in anticipation of, under or in connection with any Finance Document;



(c)
whether that Lender has recourse, and the nature and extent of that recourse,
against any Party or any of its respective assets under or in connection with
any Finance Document, the transactions contemplated by the Finance Documents or
any other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document; and



(d)
the adequacy, accuracy and/or completeness of any information provided by the
Facility Agent, any Party or by any other person under or in connection with any
Finance Document, the transactions contemplated by the Finance Documents or any
other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document.






54

--------------------------------------------------------------------------------




26.15
Reference Banks



If a Reference Bank (or, if a Reference Bank is not a Lender, the Lender of
which it is an Affiliate) ceases to be a Lender, the Facility Agent shall (in
consultation with the Borrower) appoint another Lender or an Affiliate of a
Lender to replace that Reference Bank.


26.16
Deduction from amounts owing



If any Party owes an amount to the Facility Agent under the Finance Documents
the Facility Agent may, after giving notice to that Party, deduct an amount not
exceeding that amount from any payment to that Party which the Facility Agent
would otherwise be obliged to make under the Finance Documents and apply the
amount deducted in or towards satisfaction of the amount owed. For the purposes
of the Finance Documents that Party shall be regarded as having received any
amount so deducted.


26.17
Transfer Certificate



Each Party (except for the Lender and any bank, financial institution, trust,
fund or other entity which is seeking the relevant transfer in accordance with
Clause 24 (Changes to the Lenders)) irrevocably authorises the Facility Agent to
sign each Transfer Certificate on its behalf.


26.18
Anti-Money Laundering and Terrorism



For so long as The Hongkong and Shanghai Banking Corporation Limited, Singapore
Branch or any of its Affiliates is the Facility Agent, the Facility Agent may
take and instruct any delegate to take any action which it in its sole
discretion considers appropriate so as to comply with any applicable law,
regulation, request of a public or regulatory authority or any HSBC Group policy
which relates to the prevention of fraud, money laundering, terrorism or other
criminal activities or the provision of financial and other services to
sanctioned persons or entities. Such action may include but is not limited to
the interception and investigation of transactions on accounts (particularly
those involving the international transfer of funds) including the source of the
intended recipient of fund paid into or out of accounts. In certain
circumstances, such action may delay or prevent the processing of instructions,
the settlement of transactions over the accounts or the Facility Agent's
performance of its obligations under these Finance Documents. Where possible,
the Facility Agent will use reasonable endeavours to notify the relevant parties
of the existence of such circumstances. Neither the Facility Agent nor any
delegate of the Facility Agent will be liable for any loss (whether direct or
consequential and including, without limitation, loss of profit or interest)
caused in whole or in part by any actions which are taken by the Facility Agent
or any delegate of the Facility Agent pursuant to this Clause. For the purposes
of this Clause, the "HSBC Group" means HSBC Holdings plc, its subsidiaries and
associated companies.


26.19
Special Damages and Consequential Loss



Notwithstanding any other term or provision of this Agreement to the contrary,
the Facility Agent shall not in any event be liable under any circumstances for
special, punitive, indirect or consequential loss or damage of any kind
whatsoever, whether or not foreseeable, or for any loss of business, goodwill,
opportunity or profit, whether arising directly or indirectly and whether or not
foreseeable, even if the Facility Agent is actually aware of or has been advised
of the likelihood of such loss or damage and regardless of whether the claim for
such loss or damage is made in negligence, for breach of contract, breach of
trust, breach of fiduciary obligation or otherwise. The provisions of this
Clause shall survive the termination or expiry of this Agreement or the
resignation or resignation or removal of the Facility Agent.



55

--------------------------------------------------------------------------------






26.20
Force Majeure



Notwithstanding anything to the contrary in this Agreement, neither the Facility
Agent nor the Security Agent shall in any event be liable for any failure or
delay in the performance of its obligations hereunder if it is prevented from so
performing its obligations by any circumstances beyond the control of the
Facility Agent or (as the case may be) the Security Agent, including without
limitation, existing or future law or regulation, any existing or future act of
governmental authority, Act of God, flood, war whether declared or undeclared,
terrorism, riot, rebellion, civil commotion, strike, lockout, other industrial
action, general failure of electricity or other supply, aircraft collision,
technical failure, accidental or mechanical or electrical breakdown, computer
failure or failure of any money transmission system.


26.21
Regulatory Position



Nothing in this Agreement shall require the Facility Agent to carry on an
activity of the kind specified by any provision of Part I of Schedule 2 of the
Securities and Futures Act (Cap. 289) of Singapore, or to lend money to the
Borrower in its capacity as Facility Agent.


26.22
Money held as banker



The Facility Agent shall be entitled to deal with money paid to it by any person
for the purposes of this Agreement in the same manner as other money paid to a
banker by its customers except that it shall not be liable to account to any
person for any interest or other amounts in respect of the money.


26.23
Abatement of fees



The fees, commissions and expenses payable to the Facility Agent for services
rendered and the performance of its obligations under this Agreement shall not
be abated by any remuneration or other amounts or profits receivable by the
Facility Agent (or by any of its associates) in connection with any transaction
effected by the Facility Agent with or for the Lenders, the Arranger, the
Mandated Lead Arrangers, the Account Bank or the Borrower.


26.24
Fax Indemnity



Where instructions, information, communications or other documents are given or
sent by way of facsimile (or as otherwise agreed), the fact that a transmission
report produced by the originator of such transmission discloses that the
transmission was sent will not be sufficient proof of receipt by the Facility
Agent. When the Facility Agent acts on any information, instructions,
communications, (including, but not limited to, communications with respect to
the wire transfer of funds) sent by facsimile or other agreed form of data
transmission, the Facility Agent, in the absence of gross negligence, shall not
be responsible or liable in the event such communication is not an authorised or
authentic communication of the Lenders or is not in the form the Lenders sent or
intended to send (whether due to fraud, distortion or otherwise). The Lenders
shall jointly and severally indemnify the Facility Agent against any and all
actions, losses, costs, charges, liabilities, claims, demands or expenses
(including legal fees and expenses) of any and every kind which may at any time
hereafter be incurred by the Facility Agent in consequence of its accepting and
acting in accordance with any such instructions, information, communications or
documents given or sent as aforesaid whether or not such instructions,
information, communications or documents were given or sent or purported to have
been given or sent by the Lenders or other person duly authorized to give such
instructions, information, communications or documents except where such
actions, losses, costs, charges, liabilities, claims, demands or expenses are
incurred as a result of the gross negligence of the Facility Agent.



56

--------------------------------------------------------------------------------






26.25
Data Protection



Each of the Guarantor and the Borrower (together the "Obligors") consents to the
Finance Parties, their respective agents and authorised service providers as
well as relevant third parties, collecting, using and disclosing the Personal
Data of the individual representatives of their company, which the Guarantor and
the Borrower may provide to the Finance Parties (including the Facility Agent)
from time to time in the course of its relationship with the Finance Parties and
in connection with the Finance Documents for the following purposes
(collectively, the "Purposes"):


(a)
verification of the relevant Obligor’s identity for the purpose of the Finance
Parties’ provision of the Facility under the Finance Documents;



(b)
facilitating the verification and checks of the Personal Data in order for the
Finance Parties to provide the Borrower with the Facility under the Finance
Documents;



(c)
preventing, detecting and investigating crime, including fraud and any form of
financial crime, and analysing and managing other commercial risks;



(d)
facilitating the Finance Parties’ provision of the Facility to the Borrower
under the Finance Documents;



(e)
any other purpose directly or relating to any of the above or in connection with
the Facility provided to the Borrower under the Finance Documents; and



(f)
such purposes as set out in the relevant Finance Party’s prevailing policies,
circulars, notices or guidelines relating to personal data (as may be amended
from time to time) (collectively, the "Personal Data Documentation"), copies of
which are provided to the Obligors from time to time.



Where the Personal Data which the Obligors provide was/is collected by the
Obligors or from third party sources, each of the Obligors confirms and agrees
that:


(i)
the relevant consents for the Purposes have been procured by it from all
relevant individuals to whom the Personal Data relates; and



(ii)
it will provide all relevant individuals with copies of the Personal Data
Documentation for their perusal.



26.26
No duty to monitor



The Facility Agent shall not have any duty to monitor:


(a)
whether any Default has occurred;



(b)
the performance, default or breach by any Party of its obligations under any
Finance Document; or



(c)
whether any other event specified in any Finance Document has occurred.




57

--------------------------------------------------------------------------------






26.27
Compliance



Notwithstanding any other provision of this Agreement, each of the Facility
Agent and Security Agent shall be entitled to take any action or to refuse to
take any action which the Facility Agent and/or (as the case may be) the
Security Agent regard as necessary for the Facility Agent and/or (as the case
may be) the Security Agent to comply with any applicable law, regulation or
fiscal requirement or FATCA, or the rules, operating procedures or market
practice of any relevant stock exchange or other market or clearing system.


26.28
Information Collection and Sharing



The Obligors agree to provide to the Facility Agent and the Security Agent, and
consent to the collection, use and processing by the Facility Agent and the
Security Agent of, any authorisations, waivers, forms, documentation and other
information, relating to its status, or otherwise required to be reported, under
FATCA ("FATCA Information"). The Obligors further consent to the disclosure,
transfer and reporting of such FATCA Information to any relevant government or
taxing authority, any member of the HSBC Group, any sub-contractors, agents,
service providers or associates of the HSBC Group, and any person making
payments to the Facility Agent and/or (as the case may be) the Security Agent or
a member of the HSBC Group, including transfers to jurisdictions which do not
have strict data protection or similar laws, to the extent that the Facility
Agent and/or (as the case may be) the Security Agent reasonably determines that
such disclosure, transfer or reporting is necessary or warranted to facilitate
compliance with FATCA. The Obligors agree to inform the Facility Agent and the
Security Agent promptly, and in any event, within 30 days, in writing if there
are any changes to the FATCA Information supplied to the Facility Agent and/or
(as the case may be) the Security Agent from time to time. The Obligors warrant
that each person whose FATCA Information it provides (or has provided) to the
Facility Agent and/or (as the case may be) the Security Agent has been notified
of and agreed to, and has been given such other information as may be necessary
to permit, the collection, use, processing, disclosure, transfer and reporting
of their information as set out in this clause. The Facility Agent and the
Security Agent each reserves the right to require the Obligors to produce
documentary proof of the consents obtained from such persons, upon reasonable
request made by the Facility Agent and/or (as the case may be) the Security
Agent from time to time. For the purposes of this clause, the "HSBC Group" means
HSBC Holdings plc, its subsidiaries and associated companies.




27.
CONDUCT OF BUSINESS BY THE FINANCE PARTIES



No provision of this Agreement will:


(a)
interfere with the right of any Finance Party to arrange its affairs (tax or
otherwise) in whatever manner it thinks fit;



(b)
oblige any Finance Party to investigate or claim any credit, relief, remission
or repayment available to it or the extent, order and manner of any claim; or



(c)
oblige any Finance Party to disclose any information relating to its affairs
(tax or otherwise) or any computations in respect of Tax.








58

--------------------------------------------------------------------------------




28.
SHARING AMONG THE FINANCE PARTIES



28.1
Payments to Finance Parties



If a Finance Party (a "Recovering Finance Party") receives or recovers any
amount from the Borrower or the Guarantor other than in accordance with Clause
29 (Payment mechanics) and applies that amount to a payment due under the
Finance Documents then:


(a)
the Recovering Finance Party shall, within three (3) Business Days, notify
details of the receipt or recovery to the Facility Agent;



(b)
the Facility Agent shall determine whether the receipt or recovery is in excess
of the amount the Recovering Finance Party would have been paid had the receipt
or recovery been received or made by the Facility Agent and distributed in
accordance with Clause 29 (Payment mechanics), without taking account of any Tax
which would be imposed on the Facility Agent in relation to the receipt,
recovery or distribution; and



(c)
the Recovering Finance Party shall, within three (3) Business Days of demand by
the Facility Agent, pay to the Facility Agent an amount (the "Sharing Payment")
equal to such receipt or recovery less any amount which the Facility Agent
determines may be retained by the Recovering Finance Party as its share of any
payment to be made, in accordance with Clause 29.5 (Partial payments).



28.2
Redistribution of payments



The Facility Agent shall treat the Sharing Payment as if it had been paid by the
Borrower or (as the case may be) the Guarantor and distribute it between the
Finance Parties (other than the Recovering Finance Party) in accordance with
Clause 29.5 (Partial payments).


28.3
Recovering Finance Party's rights



(a)
On a distribution by the Facility Agent under Clause 28.2 (Redistribution of
payments), the Recovering Finance Party will be subrogated to the rights of the
Finance Parties which have shared in the redistribution.



(b)
If and to the extent that the Recovering Finance Party is not able to rely on
its rights under paragraph (a) above, the Borrower or (as the case may be) the
Guarantor shall be liable to the Recovering Finance Party for a debt equal to
the Sharing Payment which is immediately due and payable.



28.4
Reversal of redistribution



If any part of the Sharing Payment received or recovered by a Recovering Finance
Party becomes repayable and is repaid by that Recovering Finance Party, then:


(a)
each Finance Party which has received a share of the relevant Sharing Payment
pursuant to Clause 28.2 (Redistribution of payments) shall, upon request of the
Facility Agent, pay to the Facility Agent for account of that Recovering Finance
Party an amount equal to the appropriate part of its share of the Sharing
Payment (together with an amount as is necessary to reimburse that Recovering
Finance Party for its proportion of any interest on the Sharing Payment which
that Recovering Finance Party is required to pay); and






59

--------------------------------------------------------------------------------




(b)
that Recovering Finance Party's rights of subrogation in respect of any
reimbursement shall be cancelled and the Borrower or (as the case may be) the
Guarantor will be liable to the reimbursing Finance Party for the amount so
reimbursed.



28.5
Exceptions



(a)
This Clause 28 shall not apply to the extent that the Recovering Finance Party
would not, after making any payment pursuant to this Clause, have a valid and
enforceable claim against the Borrower or (as the case may be) the Guarantor.



(b)
A Recovering Finance Party is not obliged to share with any other Finance Party
any amount which the Recovering Finance Party has received or recovered as a
result of taking legal or arbitration proceedings, if:



(i)
it notified that other Finance Party of the legal or arbitration proceedings;
and



(ii)
that other Finance Party had an opportunity to participate in those legal or
arbitration proceedings but did not do so as soon as reasonably practicable
having received notice and did not take separate legal or arbitration
proceedings.





29.
PAYMENT MECHANICS



29.1
Payments to the Facility Agent



(a)
On each date on which the Borrower, the Guarantor or a Lender is required to
make a payment under a Finance Document, the Borrower, the Guarantor or (as the
case may be) that Lender shall make the same available to the Facility Agent
(unless a contrary indication appears in a Finance Document) for value on the
due date at the time and in such funds specified by the Facility Agent as being
customary at the time for settlement of transactions in the relevant currency in
the place of payment.



(b)
Payment shall be made to such account in the principal financial centre of the
country of that currency with such bank as the Facility Agent specifies.



29.2
Distributions by the Facility Agent



Each payment received by the Facility Agent under the Finance Documents for
another Party shall, subject to Clause 29.3 (Distributions to the Borrower and
the Guarantor) and Clause 29.4 (Clawback), be made available by the Facility
Agent as soon as practicable after receipt to the Party entitled to receive
payment in accordance with this Agreement (in the case of a Lender, for the
account of its Facility Office), to such account as that Party may notify to the
Facility Agent by not less than five (5) Business Days' notice with a bank in
the principal financial centre of the country of that currency.


29.3
Distributions to the Borrower and the Guarantor



The Facility Agent may (with the consent of the Borrower or the Guarantor or in
accordance with Clause 30 (Set-off)) apply any amount received by it for the
Borrower or (as the case may be) the Guarantor in or towards payment (on the
date and in the currency and funds of receipt) of any amount due from the
Borrower or (as the case may be) the Guarantor under the Finance Documents or in
or towards purchase of any amount of any currency to be so applied.





60

--------------------------------------------------------------------------------




29.4
Clawback



(a)
Where a sum is to be paid to the Facility Agent under the Finance Documents for
another Party, the Facility Agent is not obliged to pay that sum to that other
Party (or to enter into or perform any related exchange contract) until it has
been able to establish to its satisfaction that it has actually received that
sum.



(b)
If the Facility Agent pays an amount to another Party and it proves to be the
case that the Facility Agent had not actually received that amount, then the
Party to whom that amount (or the proceeds of any related exchange contract) was
paid by the Facility Agent shall on demand refund the same to the Facility Agent
together with interest on that amount from the date of payment to the date of
receipt by the Facility Agent, calculated by the Facility Agent to reflect its
cost of funds.



29.5
Partial payments



(a)
If the Facility Agent receives a payment that is insufficient to discharge all
the amounts then due and payable by the Borrower or the Guarantor under the
Finance Documents, the Facility Agent shall apply that payment towards the
obligations of the Borrower or (as the case may be) the Guarantor under the
Finance Documents in the following order:



(i)
firstly, in or towards payment pro rata of any unpaid fees, costs and expenses
of the Facility Agent, the Security Agent, the Arranger, or the Mandated Lead
Arrangers under the Finance Documents;



(ii)
secondly, in or towards payment pro rata of any accrued interest, fee or
commission due but unpaid under this Agreement;



(iii)
thirdly, in or towards payment pro rata of any principal due but unpaid under
this Agreement; and



(iv)
lastly, in or towards payment pro rata of any other sum due but unpaid under the
Finance Documents.



(b)
The Facility Agent shall, if so directed by the Majority Lenders, vary the order
set out in paragraphs (a)(ii) to (iv) above.



(c)
Paragraphs (a) and (b) above will override any appropriation made by the
Borrower or the Guarantor.



29.6
No set-off by the Borrower and the Guarantor



All payments to be made by the Borrower and the Guarantor under the Finance
Documents shall be calculated and be made without (and free and clear of any
deduction for) set-off or counterclaim.


29.7
Business Days



(a)
Any payment which is due to be made on a day that is not a Business Day shall be
made on the next Business Day in the same calendar month (if there is one) or
the preceding Business Day (if there is not).



(b)
During any extension of the due date for payment of any principal or an Unpaid
Sum under this Agreement interest is payable on the principal or Unpaid Sum at
the rate payable on the original due date.




61

--------------------------------------------------------------------------------






29.8
Currency of account



(a)
Subject to Clauses 29.8(b) to 29.8(e) below, US Dollars is the currency of
account and payment for any sum due from the Borrower or the Guarantor under any
Finance Document.



(b)
A repayment of a Loan or an Unpaid Sum or a part of a Loan or an Unpaid Sum
shall be made in the currency in which that Loan or that Unpaid Sum is
denominated on its due date.



(c)
Each payment of interest shall be made in the currency in which the sum in
respect of which the interest is payable was denominated when that interest
accrued.



(d)
Each payment in respect of costs, expenses or Taxes shall be made in the
currency in which the costs, expenses or Taxes are incurred.



(e)
Any amount expressed to be payable in a currency other than US Dollars shall be
paid in that other currency.



29.9
Payments to the Security Agent



Notwithstanding any other provision of any Finance Document, at any time after
any Security created by or pursuant to any Security Document becomes
enforceable, the Security Agent may require:


(a)
the Borrower or (as the case may be) the Guarantor to pay all sums due under any
Finance Document; or



(b)
the Facility Agent to pay all sums received or recovered from the Borrower or
(as the case may be) the Guarantor under any Finance Document,



in each case as the Security Agent may direct for application in accordance with
the terms of the Security Documents.




30.
SET-OFF



A Finance Party may, without prior notice, set off any matured obligation due
from the Borrower or the Guarantor under the Finance Documents against any
matured obligation owed by that Finance Party to the Borrower or (as the case
may be) the Guarantor, regardless of the place of payment, booking branch or
currency of either obligation. If the obligations are in different currencies,
the relevant Finance Party may convert either obligation at a market rate of
exchange in its usual course of business for the purpose of the set-off.





62

--------------------------------------------------------------------------------






31.
NOTICES



31.1
Communications in writing



Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated, may be made by fax,
letter or under Clause 31.4 (Electronic communication), by electronic
communication between the Facility Agent and the Lenders.


31.2
Addresses



The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with the Finance
Documents is:


(a)
in the case of the Borrower, that identified with its name below;



(b)
in the case of each Lender, that notified in writing to the Facility Agent on or
prior to the date on which it becomes a Party;



(c)
in the case of each Mandated Lead Arranger, the Arranger, the Facility Agent and
the Security Agent, that identified with its name below,



or any substitute address, fax number or department or officer as the Party may
notify to the Facility Agent (or the Facility Agent may notify to the other
Parties, if a change is made by the Facility Agent) by not less than five (5)
Business Days' notice.


31.3
Delivery



(a)
Any communication or document made or delivered by one person to another under
or in connection with the Finance Documents will only be effective:



(i)
if by way of fax, when received in legible form; or



(ii)
if by way of letter, when it has been left at the relevant address or five (5)
days after being deposited in the post postage prepaid in an envelope addressed
to it at that address; or



(iii)
if by way of electronic communication between the Facility Agent and the
Lenders, if it complies with Clause 31.4 (Electronic communication),



and, if a particular department or officer is specified as part of its address
details provided under Clause 31.2 (Addresses), if addressed to that department
or officer (or any substitute department or officer as the relevant Party may
specify for this purpose).


(b)
Any communication or document to be made or delivered to the Facility Agent will
be effective only when actually received by it and then only if it is expressly
marked for the attention of the department or officer identified with its
signature below (or any substitute department or officer as the Facility Agent
shall specify for this purpose).



(c)
All notices from or to the Borrower shall be sent through the Facility Agent.



(d)
Any communication or document made or delivered to the Borrower in accordance
with this Clause 31.3 will be deemed to have been made or delivered to the
Borrower.




63

--------------------------------------------------------------------------------






31.4
Electronic communication



(a)
Any communication to be made between the Facility Agent and a Lender in
connection with the Finance Documents may be made by electronic mail or other
electronic means, if the Facility Agent and the relevant Lender:



(i)
agree that, unless and until notified to the contrary, this is to be an accepted
form of communication;



(ii)
notify each other in writing of their electronic mail address and/or any other
information required to enable the sending and receipt of information by that
means; and



(iii)
notify each other of any change to their address or any other such information
supplied by them.



(b)
Any electronic communication made between the Facility Agent and a Lender will
be effective only when actually received in readable form and in the case of any
electronic communication made by a Lender to the Facility Agent only if it is
addressed in such a manner to the Facility Agent shall specify for this purpose.



31.5
English language



(a)
Any notice given under or in connection with any Finance Document must be in
English.



(b)
All other documents provided under or in connection with any Finance Document
must be in English.





32.
CALCULATIONS AND CERTIFICATES



32.1
Accounts



In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by a
Finance Party are prima facie evidence of the matters to which they relate.


32.2
Certificates and Determinations



Any certification or determination by a Finance Party of a rate or amount under
any Finance Document is, in the absence of manifest error, conclusive evidence
of the matters to which it relates.


32.3
Day count convention



Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of 360 days or, in any case where the practice in the London
interbank market differs, in accordance with that market practice.





64

--------------------------------------------------------------------------------






33.
PARTIAL INVALIDITY



If, at any time, any provision of the Finance Documents is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.




34.
REMEDIES AND WAIVERS



No failure to exercise, nor any delay in exercising, on the part of any Finance
Party, any right or remedy under the Finance Documents shall operate as a
waiver, nor shall any single or partial exercise of any right or remedy prevent
any further or other exercise or the exercise of any other right or remedy. The
rights and remedies provided in this Agreement are cumulative and not exclusive
of any rights or remedies provided by law.




35.
AMENDMENTS AND WAIVERS



35.1
Required consents



(a)
Subject to Clause 35.2 (Exceptions), any term of a Finance Document may be
amended or waived only with the consent of the Majority Lenders and the Borrower
or (as the case may be) the Guarantor and any such amendment or waiver will be
binding on all Parties to such Finance Document.



(b)
The Facility Agent may effect, on behalf of any Finance Party, any amendment or
waiver permitted by this Clause.



35.2
Exceptions



(a)
An amendment or waiver that has the effect of changing or which relates to:



(i)
the definition of "Majority Lenders" in Clause 1.1 (Definitions);



(ii)
an extension to the date of payment of any amount under the Finance Documents;



(iii)
a reduction in the Margin or a reduction in the amount of any payment of
principal, interest, fees or commission payable;



(iv)
an increase in or an extension of any Commitment other than an increase in
Commitment made in accordance with the provisions of Clause 2.2 (Option to
increase);



(v)
a change to the Borrower or the Guarantor other than in accordance with Clause
25 (Changes to the Borrower and the Guarantor);



(vi)
the release of any guarantee or Security created pursuant to any Security
Document or of any Charged Assets except to the extent permitted or provided for
in the Facility Agreement or any Security Document;



(vii)
any provision which expressly requires the consent of all the Lenders; or






65

--------------------------------------------------------------------------------




(viii)
Clause 2.3 (Finance Parties' rights and obligations), Clause 24 (Changes to the
Lenders), Clause 28 (Sharing among the Finance Parties), or this Clause 35,



shall not be made without the prior consent of all the Lenders.


(b)
An amendment or waiver which relates to the rights or obligations of the
Facility Agent, the Security Agent, the Arranger or the Mandated Lead Arrangers
may not be effected without the consent of the Facility Agent, the Security
Agent, the Arranger or the Mandated Lead Arrangers.





36.
COUNTERPARTS



Each Finance Document may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of the Finance Document.




37.
GOVERNING LAW



This Agreement shall be governed by, and construed in accordance with, the laws
of Singapore.




38.
ENFORCEMENT



38.1
Jurisdiction of Singapore courts



The courts of Singapore have non-exclusive jurisdiction to settle any dispute
arising out of or in connection with this Agreement (including a dispute
regarding the existence, validity or termination of this Agreement) (a
"Dispute").


38.2
Venue



The Parties agree that the courts of Singapore are the most appropriate and
convenient courts to settle Disputes and accordingly no Party will argue to the
contrary.


38.3
Other competent jurisdiction



This Clause 38.3 (Other competent jurisdiction) is for the benefit of the
Finance Parties only. As a result, no Finance Party shall be prevented from
taking proceedings relating to a Dispute in any other courts with jurisdiction.
To the extent allowed by law, the Finance Parties may take concurrent
proceedings in any number of jurisdictions.







66

--------------------------------------------------------------------------------




SCHEDULE 1
THE ORIGINAL LENDERS




Name of Original Lenders
Commitment (US$)
BNP Paribas (acting through its Singapore branch)
55,000,000
The Bank of Tokyo-Mitsubishi UFJ, Ltd., Singapore Branch
55,000,000
DBS Bank Ltd.
105,000,000
The Hongkong and Shanghai Banking Corporation Limited, Singapore Branch
140,000,000
ING Bank N.V., Singapore Branch
105,000,000
Oversea-Chinese Banking Corporation Limited
75,000,000
The Royal Bank of Scotland plc, Singapore Branch
55,000,000
Standard Chartered Bank
105,000,000
United Overseas Bank Limited
55,000,000
Total
750,000,000






67

--------------------------------------------------------------------------------




SCHEDULE 2
FORM OF LENDER ACCESSION AGREEMENT


From:    [·] as the acceding Lender


To:
The Hongkong and Shanghai Banking Corporation Limited, Singapore Branch as the
Facility Agent



Date:




Dear Sirs


MICRON SEMICONDUCTOR ASIA PTE. LTD.
US$750,000,000 Facility Agreement
dated 2015 (the "Facility Agreement")


1.
We refer to the Facility Agreement. Terms defined in the Facility Agreement have
the same meaning when used in this Agreement unless given a different meaning in
this Agreement.



2.
This undertaking is given pursuant to Clause 2.2(d) of the Facility Agreement:



3.
In consideration of our being accepted as a Lender for the purposes of the
Facility Agreement, we hereby undertake and agree to be bound by all the
provisions of the Facility Agreement with effect on and from [·] (the "Accession
Date") as if we had originally been a party thereto as a Lender with a
Commitment of US$[·].



4.
For the purposes of Clause 31 (Notices) of the Facility Agreement and until
further notice to you, our contact details are as follows:



Address:
Attention:
Fax No.:
Payment Details:




Yours faithfully






.......................................
Authorised Signatory for
[·]
(Reg. No.: [·])






This Agreement is accepted by the Facility Agent and the Accession Date is
confirmed as [].


THE HONGKONG AND SHANGHAI BANKING CORPORATION LIMITED, SINGAPORE BRANCH
as Facility Agent


By:





68

--------------------------------------------------------------------------------




SCHEDULE 3
CONDITIONS PRECEDENT




1.
The Borrower and the Guarantor



(a)
A certified true copy of the constitutional documents of each of the Borrower
and the Guarantor.



(b)
A copy of a resolution of the board of directors of or equivalent body of each
of the Borrower and the Guarantor:



(i)
approving the terms of, and the transactions contemplated by, the Finance
Documents to which it is a party and resolving that it execute those Finance
Documents;



(ii)
authorising a specified person or persons to execute the Finance Documents to
which it is a party on its behalf; and



(iii)
authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices (including, if relevant, any Utilisation
Request) to be signed and/or despatched by it under or in connection with the
Finance Documents to which it is a party.



(c)
A specimen of the signature of each person authorised by the resolution referred
to in paragraph (b) above.



(d)
A certificate of the Borrower (signed by a director) confirming, inter alia,
that borrowing and securing, the Total Commitments would not cause any
borrowing, charging or similar limit binding on the Borrower to be exceeded and
such other matters as may be required by any Finance Party.



(e)
A certificate of the Guarantor (signed by an authorised officer) confirming,
inter alia, that guaranteeing the Total Commitments would not cause any
guaranteeing or similar limit binding on the Guarantor to be exceeded and such
other matters as may be required by any Finance Party.



(f)
A certificate of an authorised signatory of each of the Borrower and the
Guarantor certifying that each copy document relating to it specified in this
Schedule 3 (Conditions Precedent) is correct, complete and in full force and
effect as at a date no earlier than the date of this Agreement.





2.
Security



(a)
A copy of each of the following Security Documents, duly executed by the parties
to it:



(i)
the Guaranty;



(ii)
the Assignment of Receivables; and



(iii)
the Security Agency Deed.






69

--------------------------------------------------------------------------------




(b)
All other documentation, and/or evidence of all other steps, required to
perfect, protect and/or preserve the Finance Parties' rights under the Security
Documents as advised to the Finance Parties by their legal advisers in
Singapore, save that no notice of assignment shall be required to be given to
any Debtor pursuant to the Assignment of Receivables except in accordance with
the terms set out therein.





3.
Legal opinions



(a)
A legal opinion of WongPartnership LLP, legal advisers to the Finance Parties in
Singapore, substantially in the form distributed to the Finance Parties prior to
signing this Agreement.



(b)
A legal opinion of Jones Day, legal advisers to the Borrower in Delaware and New
York, substantially in the form distributed to the Finance Parties prior to
signing this Agreement.





4.
Other documents and evidence



(a)
The Original Financial Statements.



(b)
A copy of any other Authorisation or other document, opinion or assurance which
any Finance Party considers to be necessary or desirable in connection with the
entry into and performance of the transactions contemplated by any Finance
Document or for the validity and enforceability of any Finance Document.



(c)
Satisfactory due diligence of the Receivables.



(d)
A power of attorney in form and substance satisfactory to the Security Agent
pursuant to which the Borrower appoints the Security Agent as its attorney in
respect of the Collection Account.



(e)
Evidence that the fees, costs and expenses then due from the Borrower and the
Guarantor pursuant to Clause 12 (Fees) and Clause 17 (Costs and expenses) have
been paid or will be paid by the first Utilisation Date.



(f)
A copy of a good standing certificate (including verification of tax status, if
available) with respect to the Guarantor, issued as of a recent date by the
Secretary of State or other appropriate official of the Guarantor's jurisdiction
of incorporation or organisation.



(g)
Evidence that any amounts outstanding and payable by the Borrower under or in
connection with the facility agreement dated 5 September 2012 (the "Existing
Facility Agreement") between (i) the Borrower, as borrower, (ii) The Hongkong
and Shanghai Banking Corporation Limited, as arranger, (iii) the financial
institutions listed in Schedule 1 therein, as original lenders, (iv) The
Hongkong and Shanghai Banking Corporation Limited, as facility agent, (v) The
Hongkong and Shanghai Banking Corporation Limited, as security agent and (v) The
Hongkong and Shanghai Banking Corporation Limited, as account bank, has been or
will be irrevocably paid and satisfied in full and that any facility(ies) made
available to the Borrower under the Existing Facility Agreement have been or
will be irrevocably cancelled on or prior to the first Utilisation Date.




70

--------------------------------------------------------------------------------






(h)
Evidence that the Security granted pursuant to the Existing Facility Agreement
has been or will be irrevocably released and discharged on or prior to the first
Utilisation Date.






71

--------------------------------------------------------------------------------




SCHEDULE 4
UTILISATION REQUEST




From:    Micron Semiconductor Asia Pte. Ltd. as the Borrower


To:
The Hongkong and Shanghai Banking Corporation Limited, Singapore Branch as the
Facility Agent



Date:




Dear Sirs


MICRON SEMICONDUCTOR ASIA PTE. LTD.
US$750,000,000 Facility Agreement
dated 2015 (the "Facility Agreement")


1.
We refer to the Facility Agreement. This is a Utilisation Request. Terms defined
in the Facility Agreement have the same meaning when used in this Utilisation
Request unless given a different meaning in this Utilisation Request.



2.
We wish to borrow a Loan on the following terms:



Proposed Utilisation Date:
[·] (or, if that is not a Business Day, the next Business Day)



Amount:
[·] or, if less, the Available Facility



Interest Period:
[·]



3.
We confirm that each condition specified in Clause 4.2 (Further conditions
precedent) is satisfied on the date of this Utilisation Request.



4.
The proceeds of the Loan [excluding the amount equal to the interest payable in
respect of the Loan]* should be credited to [·] .



5.
This Utilisation Request is irrevocable.





Yours faithfully






.......................................
Authorised Signatory for
MICRON SEMICONDUCTOR ASIA PTE. LTD.
(Reg. No.: 199802941W)








* This is applicable to the first Loan only.



72

--------------------------------------------------------------------------------




SCHEDULE 5
FORM OF TRANSFER CERTIFICATE




To:
The Hongkong and Shanghai Banking Corporation Limited, Singapore Branch as
Facility Agent



From:    [The Existing Lender] (the "Existing Lender") and [The New Lender] (the
"New Lender")


Date:




MICRON SEMICONDUCTOR ASIA PTE. LTD.
US$750,000,000 Facility Agreement
dated 2015 (the "Facility Agreement")


1.
We refer to the Facility Agreement. This is a Transfer Certificate. Terms
defined in the Facility Agreement have the same meaning when used in this
Transfer Certificate unless given a different meaning in this Transfer
Certificate.



2.
We refer to Clause 24.5 (Procedure for assignment and transfer):



(a)
the Existing Lender and the New Lender agree to the Existing Lender transferring
to the New Lender by novation all or part of the Existing Lender's Commitment,
rights and obligations referred to in the Schedule in accordance with Clause
24.5 (Procedure for assignment and transfer);



(b)
the proposed Transfer Date is []; and



(c)
the Facility Office and address, fax number and attention details for notices of
the New Lender for the purposes of Clause 31.2 (Addresses) are set out in the
Schedule.



3.
The New Lender expressly acknowledges the limitations on the Existing Lender's
obligations set out in paragraph (c) of Clause 24.4 (Limitation of
responsibility of Existing Lenders) and confirms that it is a "New Lender"
within the meaning of Clause 24.1 (Assignments and transfers by the Lenders).



4.
This Transfer Certificate may be executed in any number of counterparts, and
this has the same effect as if the signatures on the counterparts were on a
single copy of the Transfer Certificate.



5.
This Transfer Certificate is governed by Singapore law.






73

--------------------------------------------------------------------------------






THE SCHEDULE Commitment/rights and obligations
to be transferred [insert relevant details]
[Facility Office address, fax number and attention details for notices and
account details for payments.]






[Existing Lender]    [New Lender]
By:    By:


This Transfer Certificate is accepted by the Facility Agent and the Transfer
Date is confirmed as [].


THE HONGKONG AND SHANGHAI BANKING CORPORATION LIMITED, SINGAPORE BRANCH
as Facility Agent


By:



74

--------------------------------------------------------------------------------




SCHEDULE 6
TIMETABLES




"D -" refers to the number of Business Days before each Utilisation Date.


Delivery of a duly completed Utilisation Request (Clause 5.1 (Delivery of a
Utilisation Request))
D - 3
11:00 a.m.
Facility Agent notifies the Lenders of the amount of each Loan and the amount of
its participation in that Loan in accordance with Clause 5.4 (Lenders'
participation)
D - 3
5:00 p.m.


 
 
LIBOR is fixed
Quotation Day
as of 11:00 a.m. (London Time)








75

--------------------------------------------------------------------------------




SCHEDULE 7
ALLOCATION OF CASHFLOWS FOLLOWING AN EARLY AMORTISATION EVENT


Upon the occurrence of an Early Amortisation Event and without prejudice to the
Lender's rights upon occurrence of an Event of Default, the Borrower shall, at
any time and without requiring consent from any party, be entitled to withdraw
monies standing to the credit of the Collection Account equal to an amount ("X")
which is determined on a daily basis in accordance with the following formula:


X
=
A x B
Where:
 
 
"A"
(expressed as a percentage)
=
100% - C
"B"
means
the monies standing to the credit of the Collection Account on the proposed date
of withdrawal
"C"
(expressed as a percentage)
=
(D ÷ 80%)/E
"D"
means
the total Loans outstanding as at the date of the Monthly Report immediately
preceding the occurrence of the Early Amortisation Event
"E"
means
the Total Net Eligible Receivables as at the date of the Monthly Report
immediately preceding the occurrence of the Early Amortisation Event



On each date of withdrawal of the amount "X", the Facility Agent and/or the
Security Agent shall apply towards amortisation of the Facility an amount equal
to an amount ("Y") determined at the relevant time in accordance with the
following formula:


"Y"
=
B - X






76

--------------------------------------------------------------------------------




SCHEDULE 8
MONTHLY REPORT


To:
The Hongkong and Shanghai Banking Corporation Limited, Singapore Branch as
Facility Agent



From:    Micron Semiconductor Asia Pte. Ltd. as the Borrower


Date:


Dear Sirs


MICRON SEMICONDUCTOR ASIA PTE. LTD.
US$750,000,000 Facility Agreement
dated 2015 (the "Facility Agreement")


1.
We refer to the Facility Agreement. This is a Monthly Report. Terms defined in
the Facility Agreement have the same meaning when used in this Monthly Report,
except to the extent that the context requires otherwise and in addition:



"Adjusted Gross Pool 1 Eligible Receivables" means Gross Pool 1 Eligible
Receivables as (i) reduced by actual credit notes and (ii) thereafter further
reduced by the Excess Concentration Amount;


"Adjusted Gross Pool 2 Eligible Receivables" means Gross Pool 2 Eligible
Receivables as (i) reduced by actual credit notes and (ii) thereafter further
reduced by the Excess Concentration Amount;


"Debtor" means a party from whom any Receivables are owing;


"Excess Concentration Amount" means:


(i)
in the context of Gross Pool 1 Eligible Receivables and where the total Eligible
Receivables owing from a single Debtor exceeds (in the case of entities
belonging to the Hewlett Packard group (each a "HP Entity") or the Apple group
(each a "Apple Entity")) 25 per cent. or (in the case of Debtors other than HP
Entities or Apple Entities) 15 per cent. (or some other amount to be agreed
between the Borrower and the Security Agent) of the Gross Pool 1 Eligible
Receivables, the difference between the total Eligible Receivables owing from
that Debtor or Debtors and (in the case of HP Entities or Apple Entities) 25 per
cent. or (in the case of Debtors other than HP Entities or Apple Entities) 15
per cent. ((in each case) or some other amount to be agreed between the Borrower
and the Security Agent (acting on the instructions of all the Lenders)) of the
Gross Pool 1 Eligible Receivables; and



(ii)
in the context of Gross Pool 2 Eligible Receivables and where the total Eligible
Receivables owing from a single Debtor exceeds (in the case of HP Entities or
Apple Entities) 25 per cent. or (in the case of Debtors other than HP Entities
or Apple Entities) 15 per cent. (or some other amount to be agreed between the
Borrower and the Security Agent) of the Gross Pool 2 Eligible Receivables, the
difference between the total Eligible Receivables owing from that Debtor or
Debtors and (in the case of HP Entities or Apple Entities) 25 per cent. or (in
the case of Debtors other than HP Entities or Apple Entities) 15 per cent. ((in
each case) or some other amount to be agreed between the Borrower and the
Security Agent (acting on the instructions of all the Lenders)) of the Gross
Pool 2 Eligible Receivables;






77

--------------------------------------------------------------------------------




"Facility Agreement" means the US$750,000,000 facility agreement dated
__________________________ 2015 made between (i) Micron Semiconductor Asia Pte.
Ltd., as borrower, (ii) The Hongkong and Shanghai Banking Corporation Limited,
Singapore Branch, DBS Bank Ltd., ING Bank N.V., Singapore Branch, and Standard
Chartered Bank as mandated lead arrangers and bookrunners, (iii) Oversea-Chinese
Banking Corporation Limited as arranger, (iv) the Lenders named therein, as
original lenders, (v) The Hongkong and Shanghai Banking Corporation Limited,
Singapore Branch, as facility agent, (vi) the Security Agent, as security agent,
and (vii) The Hongkong and Shanghai Banking Corporation Limited, Singapore
Branch, as account bank;


"Gross Pool 1 Eligible Receivables" means Eligible Receivables comprising the
Ship and Debit Discount Programme;


"Gross Pool 2 Eligible Receivables" means Eligible Receivables which do not
comprise the Ship and Debit Discount Programme;


"Net Pool 1 Eligible Receivables" means the Adjusted Gross Pool 1 Eligible
Receivables as reduced by 35.02 per cent.;


"Net Pool 2 Eligible Receivables" means the Adjusted Gross Pool 2 Eligible
Receivables as reduced by 2.65 per cent.;


"Ship and Debit Discount Programme" means the Borrower’s programme of issuing
rebates to distributors shipping the Borrower’s goods from distributor stock to
end-user Debtors in respect of the discounted sales price(s), as authorised by
the Borrower’s published procedures and guidelines; and


"Total Adjusted Net Eligible Receivables" means 80 per cent. of the Total Net
Eligible Receivables.


"Total Net Eligible Receivables" means the sum of Net Pool 1 Eligible
Receivables and Net Pool 2 Eligible Receivables.


2.
[We confirm that no Default or Early Amortisation Event has occurred.] 1    



3.
[We confirm that: [Insert details of covenants to be certified].



4.
We confirm that the [audited/unaudited] financial statements (delivered with
this Monthly Report) for the financial [year/half-year] ended [date] fairly
represents our financial condition and operations as at [date].] 2    



5.
We further confirm the following calculations:

Calculation Date of this Report
:
[Insert date]
 
 
 
Total Loans outstanding as at date of this Report
:
[Insert total amount of RCF outstanding]
 
 
 
Total aggregate interest payable under the Loans on the interest payment
immediately falling after the date of this Report
:
[Insert amount]



1 
If this statement cannot be made, the certificate should identify any Default or
Early Amortisation Event that is continuing and the steps, if any, being taken
to remedy it.

2 
To be included when financial statements are delivered together with the Monthly
Report.




78

--------------------------------------------------------------------------------




 
 
 
Gross Pool 1 Eligible Receivables
:
[Insert amount]
 
 
 
less actual credit notes referable to the Gross Pool 1 Eligible Receivables
recorded during the period between the date of the last Monthly Report and the
date of this Report
:
[Insert amount]
 
 
 
less concentration cap of (in the case of HP Entities or Apple Entities) 25% or
(in the case of Debtors other than HP Entities or Apple Entities) 15% ((in each
case) or some other amount to be agreed between the Borrower and the Security
Agent (acting on the instructions of all the Lenders))
:
[Insert amount]
 
 
 
Adjusted Gross Pool 1 Eligible Receivables
:
[Insert amount]
 
 
 
less dilution of 35.02%  3
:
[Insert amount]
 
 
 
Net Pool 1 Eligible Receivables
:
[Insert amount]
 
 
 
Gross Pool 2 Eligible Receivables
:
[Insert amount]
 
 
 
less actual credit notes referable to the Gross Pool 2 Eligible Receivables
recorded during the period between the date of the last Monthly Report and the
date of this Report
:
[Insert amount]
 
 
 
less concentration cap of (in the case of HP Entities or Apple Entities) 25% or
(in the case of Debtors other than HP Entities or Apple Entities) 15% ((in each
case) or some other amount to be agreed between the Borrower and the Security
Agent (acting on the instructions of all the Lenders))
:
[Insert amount]
 
 
 
Adjusted Gross Pool 2 Eligible Receivables
:
[Insert amount]





3 
Dilution haircuts shall be subject to Clause 19.8 and may be amended from time
to time upon agreement between the Borrower and the Lenders.








79

--------------------------------------------------------------------------------




 
 
 
less dilution of 2.65%  4
:
[Insert amount]
 
 
 
Net Pool 2 Eligible Receivables
:
[Insert amount]
 
 
 
Total Net Eligible Receivables comprising:


(i) Net Pool 1 Eligible Receivables; and


(ii) Net Pool 2 Eligible Receivables
:
[Insert amount]
 
 
 
Total Adjusted Net Eligible Receivables
:
[Insert amount]
 
 
 
Maximum Advance Ratio:


Total Loans outstanding as at date of this Report


÷


Total Net Eligible Receivables
:
[Insert amount]
 
 
 





Yours faithfully






.......................................
Authorised Signatory for
MICRON SEMICONDUCTOR ASIA PTE. LTD.
(Reg. No.: 199802941W)


































4 
Dilution haircuts shall be subject to Clause 19.8 and may be amended from time
to time upon agreement between the Borrower and the Lenders.






80

--------------------------------------------------------------------------------








IN WITNESS WHEREOF this Agreement has been entered into on the date stated at
the beginning.




The Borrower


MICRON SEMICONDUCTOR ASIA PTE. LTD.


Address:
1 North Coast Drive,

Singapore 757432


Fax No:
65 6637 1790



Attention:
Ms Ang Eng Eng







By:
/s/ Alice Koh
 
Witness:
/s/ Ang Eng Eng
 
 
 
 
 
Name:
Alice Koh
 
Name:
Ang Eng Eng
 
 
 
 
 
Title:
Authorised signatory
 
 
 










81

--------------------------------------------------------------------------------




The Mandated Lead Arrangers


THE HONGKONG AND SHANGHAI BANKING CORPORATION LIMITED, SINGAPORE BRANCH


Address:
21 Collyer Quay

#08-01, HSBC Building,
Singapore 049320


Attention:    Atin Bhutani / Joel Thong


Fax No:        65 64244783






By:
/s/ Kelvin Tan Swee Beng
 
Witness:
/s/ Thong Wei Eng Joel
 
 
 
 
 
Name:
Kelvin Tan Swee Beng
 
Name:
Thong Wei Eng Joel
 
 
 
 
057497
Title:
Managing Director and Head of Commercial Banking
 
 
 








--------------------------------------------------------------------------------




DBS BANK LTD.


Address:
12 Marina Boulevard,

Level 46 DBS Asia Central @ Marina Bay Financial Centre Tower 3,
Singapore 018982


Attention:    Santanu Mitra / Shradha Gupta / Sarah Goh


Fax No:        65 68784972








By:
/s/ Santanu Mitra
 
Witness:
/s/ John Cheah
 
 
 
 
 
Name:
Santanu Mitra
 
Name:
John Cheah
 
 
 
 
 
Title:
Senior Vice President
 
 
 






--------------------------------------------------------------------------------




ING BANK N.V., SINGAPORE BRANCH


Address:
9 Raffles Place, #19-02, Republic Plaza, Singapore 048619



Attention:    Krishna Suryanarayanan, Ava Mo, Eugene Tan (SF-TMT)


Fax No:        65 65351195






By:
/s/ Ranesh Verma
 
Witness:
/s/ Eugene Tan
 
 
 
 
 
Name:
Ranesh Verma
 
Name:
Eugene Tan
 
 
 
 
 
Title:
Managing Director & Head
Telecom, Media & Technology, Asia
 
 
 





By:
/s/ Krishna Suryanarayanan
 
Witness:
/s/ Eugene Tan
 
 
 
 
 
Name:
Krishna Suryanarayanan
 
Name:
Eugene Tan
 
 
 
 
 
Title:
Managing Director
Telecom, Media & Technology, Asia
 
 
 










--------------------------------------------------------------------------------




STANDARD CHARTERED BANK


Address:
Level 24, Marina Bay Financial Centre Tower 1

8 Marina Boulevard, Singapore 018981


Attention:    Benjamin Chan / Rati Seth


Fax No:        65 66349563






By:
/s/ Cherie Teng
 
Witness:
/s/ Benjamin Chan
 
 
 
 
 
Name:
Cherie Teng
 
Name:
Benjamin Chan
 
 
 
 
 
Title:
Head - Global Corporates Singapore
Standard Chartered Bank
 
 
 








--------------------------------------------------------------------------------




The Arranger


OVERSEA-CHINESE BANKING CORPORATION LIMITED


Address:
65 Chulia Street #10-00 OCBC Center Singapore 049513



Attention:    Kum Hui Cheng/ Alyssa Ng


Fax No:        6536 9327






By:
/s/ Elaine Lam
 
Witness:
/s/ Kum Hui Cheng
 
 
 
 
 
Name:
Elaine Lam
 
Name:
Kum Hui Cheng
 
 
 
 
 
Title:
Senior Vice President
Head, Wholesale Corporate Marketing
 
 
 








--------------------------------------------------------------------------------




The Original Lenders


BNP PARIBAS (ACTING THROUGH ITS SINGAPORE BRANCH)


Address:
10 Collyer Quay,

#34-01 Ocean Financial Centre,
Singapore 049315


Attention:    Bruno Lechevalier / Lee Peow / Chiam Daohua


Fax No:        65 6210 1094








By:
/s/ Bruno Lechevalier
 
Witness:
/s/ Chiam Daohua
 
 
 
 
 
Name:
Bruno Lechevalier
 
Name:
Chiam Daohua
 
 
 
 
 
Title:
Head of Supply Chain Management, Asia Pacific
 
 
 






--------------------------------------------------------------------------------




THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., SINGAPORE BRANCH


Address:
9 Raffles Place,

#01-01 Republic Plaza,
Singapore 048619


Attention:    Ian Lim


Fax No:        65 65365458






By:
/s/ Takuma Matsuyama
 
Witness:
/s/ Ian Lim
 
 
 
 
 
Name:
Takuma Matsuyama
 
Name:
Ian Lim
 
 
 
 
 
Title:
Deputy General Manager
 
 
 






--------------------------------------------------------------------------------




DBS BANK LTD.


Address:
12 Marina Boulevard,

Level 46 DBS Asia Central @ Marina Bay Financial Centre Tower 3,
Singapore 018982


Attention:    Santanu Mitra / Shradha Gupta / Sarah Goh


Fax No:        65 68784972




By:
/s/ Santanu Mitra
 
Witness:
/s/ John Cheah
 
 
 
 
 
Name:
Santanu Mitra
 
Name:
John Cheah
 
 
 
 
 
Title:
Senior Vice President
 
 
 






--------------------------------------------------------------------------------




THE HONGKONG AND SHANGHAI BANKING CORPORATION LIMITED, SINGAPORE BRANCH


Address:
21 Collyer Quay,

#08-01, HSBC Building,
Singapore 049320


Attention:    Atin Bhutani / Joel Thong


Fax No:        65 64244783






By:
/s/ Kelvin Tan Swee Beng
 
Witness:
/s/ Thong Wei Eng Joel
 
 
 
 
 
Name:
Kelvin Tan Swee Beng
 
Name:
Thong Wei Eng Joel
 
 
 
 
057497
Title:
Managing Director and Head of Commercial Banking
 
 
 










--------------------------------------------------------------------------------




ING Bank N.V., SINGAPORE BRANCH


Address:
9 Raffles Place,

#19-02, Republic Plaza,
Singapore 048619


Attention:    Krishna Suryanarayanan, Ava Mo, Eugene Tan (SF-TMT)


Fax No:        65 6535 1195








By:
/s/ Ranesh Verma
 
Witness:
/s/ Eugene Tan
 
 
 
 
 
Name:
Ranesh Verma
 
Name:
Eugene Tan
 
 
 
 
 
Title:
Managing Director & Head
Telecom, Media & Technology, Asia
 
 
 





By:
/s/ Krishna Suryanarayanan
 
Witness:
/s/ Eugene Tan
 
 
 
 
 
Name:
Krishna Suryanarayanan
 
Name:
Eugene Tan
 
 
 
 
 
Title:
Managing Director
Telecom, Media & Technology, Asia
 
 
 












--------------------------------------------------------------------------------




OVERSEA-CHINESE BANKING CORPORATION LIMITED


Address:
65 Chulia Street,

#10-00 OCBC Center,
Singapore 049513


Attention:    Kum Hui Cheng/ Alyssa Ng


Fax No:        6536 9327








By:
/s/ Elaine Lam
 
Witness:
/s/ Kum Hui Cheng
 
 
 
 
 
Name:
Elaine Lam
 
Name:
Kum Hui Cheng
 
 
 
 
 
Title:
Senior Vice President
Head, Wholesale Corporate Marketing
 
 
 








--------------------------------------------------------------------------------




THE ROYAL BANK OF SCOTLAND PLC, SINGAPORE BRANCH


Address:
The Royal Bank of Scotland plc

Level 23, One Raffles Quay
South Tower
Singapore 048583


Attention:    Junaid Iftikhar


Fax No:        +65 6517 5051








By:
/s/ Junaid Iftikhar
 
Witness:
/s/ Kim Li Wen
 
 
 
 
 
Name:
Junaid Iftikhar
 
Name:
Kim Li Wen
 
 
 
 
 
Title:
Director
 
 
 






--------------------------------------------------------------------------------




STANDARD CHARTERED BANK


Address:
Level 24, Marina Bay Financial Centre Tower 1

8 Marina Boulevard,
Singapore 018981


Attention:    Benjamin Chan / Rati Seth


Fax No    :    65 6634 9563








By:
/s/ Cherie Teng
 
Witness:
/s/ Benjamin Chan
 
 
 
 
 
Name:
Cherie Teng
 
Name:
Benjamin Chan
 
 
 
 
 
Title:
Head - Global Corporates Singapore
Standard Chartered Bank
 
 
 








--------------------------------------------------------------------------------




UNITED OVERSEAS BANK LIMITED


Address:
1 Raffles Place

#25-61 One Raffles Place Tower 2
Singapore 048616


Attention:    Ms Ivy Wang Jo-I / Ms Lee Ling Ling
Group Wholesale Bank, Multinational Corporate


Fax No:        +65 6534 3697








By:
/s/ Maggie Ng Poh Keng
 
Witness:
/s/ Kong Siew Ling
 
 
 
 
 
Name:
Maggie Ng Poh Keng
 
Name:
Kong Siew Ling
 
 
 
 
 
Title:
Corporate Banking Singapore
 
 
Corporate Banking Singapore






--------------------------------------------------------------------------------




The Facility Agent


THE HONGKONG AND SHANGHAI BANKING CORPORATION LIMITED, SINGAPORE BRANCH


Address:
20 Pasir Panjang Rd (East Lobby)

#12-21 Mapletree Business City
Singapore 117439


Attention:    Corporate Trust and Loan Agency


Fax No:        65 6225 3770








By:
/s/ Anuj Rathi
 
Witness:
/s/ Satish Srivastava
 
 
 
 
 
Name:
Anuj Rathi
 
Name:
Satish Srivastava 
 
 
 
 
 
Title:
Head - CTLA, SE Asia
 
 
 






--------------------------------------------------------------------------------




The Security Agent


THE HONGKONG AND SHANGHAI BANKING CORPORATION LIMITED, SINGAPORE BRANCH


Address:
20 Pasir Panjang Rd (East Lobby)

#12-21 Mapletree Business City
Singapore 117439


Attention:    Corporate Trust and Loan Agency


Fax No:        65 6225 3770








By:
/s/ Anuj Rathi
 
Witness:
/s/ Satish Srivastava
 
 
 
 
 
Name:
Anuj Rathi
 
Name:
Satish Srivastava 
 
 
 
 
 
Title:
Head - CTLA, SE Asia
 
 
 








--------------------------------------------------------------------------------




The Account Bank


THE HONGKONG AND SHANGHAI BANKING CORPORATION LIMITED, SINGAPORE BRANCH


Address:
21 Collyer Quay

#08-01, HSBC Building,
Singapore 049320


Attention:    Atin Bhutani / Joel Thong


Fax No:        65 64244783








By:
/s/ Kelvin Tan Swee Beng
 
Witness:
/s/ Thong Wei Eng Joel
 
 
 
 
 
Name:
Kelvin Tan Swee Beng
 
Name:
Thong Wei Eng Joel
 
 
 
 
057497
Title:
Managing Director and Head of Commercial Banking
 
 
 






